Exhibit 10.1

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 27, 2011

among

COMMERCIAL METALS COMPANY

and

CMCLUX, S.à R.L.,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and a

L/C Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

and

THE ROYAL BANK OF SCOTLAND PLC,

as

Co-Syndication Agents

GOLDMAN SACHS BANK USA,

and

PNC BANK, NATIONAL ASSOCIATION,

as

Co-Documentation Agents

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES LLC,

and

RBS SECURITIES INC.,

as

Joint Lead Arrangers and Joint Book Managers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page   ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS   

1.01

  

Defined Terms

     1   

1.02

  

Other Interpretive Provisions

     33   

1.03

  

Accounting Terms

     34   

1.04

  

Rounding

     34   

1.05

  

Exchange Rates; Currency Equivalents

     34   

1.06

  

Additional Alternative Currencies

     35   

1.07

  

Change of Currency

     36   

1.08

  

Times of Day

     36   

1.09

  

Letter of Credit Amounts

     36    ARTICLE II.   

THE COMMITMENTS AND CREDIT EXTENSIONS

  

2.01

  

Committed Loans

     37   

2.02

  

Borrowings, Conversions and Continuations of Committed Loans

     37   

2.03

  

Letters of Credit

     39   

2.04

  

Swing Line Loans

     47   

2.05

  

Prepayments

     50   

2.06

  

Termination or Reduction of Commitments

     52   

2.07

  

Repayment of Loans

     52   

2.08

  

Interest

     52   

2.09

  

Fees

     53   

2.10

  

Computation of Interest and Fees

     54   

2.11

  

Evidence of Debt

     54   

2.12

  

Payments Generally; Administrative Agent’s Clawback.

     55   

2.13

  

Sharing of Payments by Lenders

     56   

2.14

  

Increase in Commitments

     57   

2.15

  

Cash Collateral

     58   

2.16

  

Defaulting Lenders

     59   

2.17

  

Designation of Material Subsidiaries

     61    ARTICLE III.   

TAXES, YIELD PROTECTION AND ILLEGALITY

  

3.01

  

Taxes

     62   

3.02

  

Illegality

     66   

3.03

  

Inability to Determine Rates

     66   

3.04

  

Increased Costs; Reserves on Eurocurrency Rate Loans

     67   

3.05

  

Compensation for Losses

     69   

3.06

  

Mitigation Obligations; Replacement of Lenders

     69   

3.07

  

Survival

     70    ARTICLE IV.   

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

4.01

  

Conditions of Initial Credit Extension

     70   

4.02

  

Conditions to all Credit Extensions

     72    ARTICLE V.   

REPRESENTATIONS AND WARRANTIES

  

5.01

  

Existence, Qualification and Power

     73   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

5.02

  

Authorization; No Contravention

     73   

5.03

  

Governmental Authorization; Other Consents

     73   

5.04

  

Binding Effect

     73   

5.05

  

Financial Statements; No Material Adverse Effect; Casualty Events

     73   

5.06

  

Litigation

     74   

5.07

  

No Default

     74   

5.08

  

Ownership of Property; Liens

     74   

5.09

  

Environmental Compliance

     74   

5.10

  

Insurance

     74   

5.11

  

Taxes

     74   

5.12

  

ERISA Compliance

     75   

5.13

  

Subsidiaries; Equity Interests

     75   

5.14

  

Margin Regulations; Investment Company Act

     76   

5.15

  

Disclosure

     76   

5.16

  

Compliance with Laws

     76   

5.17

  

Taxpayer Identification Number; Other Identifying Information

     76   

5.18

  

Intellectual Property; Licenses, Etc

     76   

5.19

  

Solvency

     77   

5.20

  

Representations as to Foreign Obligors

     77   

5.21

  

OFAC

     77    ARTICLE VI.   

AFFIRMATIVE COVENANTS

  

6.01

  

Financial Statements

     78   

6.02

  

Certificates; Other Information

     79   

6.03

  

Notices

     80   

6.04

  

Payment of Obligations

     81   

6.05

  

Preservation of Existence, Etc

     81   

6.06

  

Maintenance of Properties

     81   

6.07

  

Maintenance of Insurance

     81   

6.08

  

Compliance with Laws

     81   

6.09

  

Books and Records

     81   

6.10

  

Inspection Rights

     82   

6.11

  

Use of Proceeds

     82   

6.12

  

Compliance with Environmental Laws

     82   

6.13

  

Approvals and Authorizations

     82   

6.14

  

Notices Regarding Subsidiaries; Covenant to Guarantee and Give Security; Scope
of Collateral

     82   

6.15

  

Further Assurances

     84   

6.16

  

Corporate Ratings

     85   

6.17

  

Post-Closing Matters

     85    ARTICLE VII.   

NEGATIVE COVENANTS

  

7.01

  

Liens

     85   

7.02

  

Investments

     86   

7.03

  

Indebtedness

     87   

7.04

  

Fundamental Changes

     88   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

7.05

  

Dispositions

     89   

7.06

  

Change in Nature of Business

     89   

7.07

  

Transactions with Affiliates

     90   

7.08

  

Burdensome Agreements

     90   

7.09

  

Use of Proceeds

     90   

7.10

  

Interest Coverage Ratio

     90   

7.11

  

Debt to Capitalization Ratio

     90   

7.12

  

Liquidity

     90   

7.13

  

ERISA

     90   

7.14

  

Accounting Changes

     90   

7.15

  

Speculative Hedges

     91   

7.16

  

Restricted Payments

     91   

7.17

  

Organizational Documents

     91    ARTICLE VIII.   

EVENTS OF DEFAULT AND REMEDIES

  

8.01

  

Events of Default

     91   

8.02

  

Remedies Upon Event of Default

     93   

8.03

  

Application of Funds

     94    ARTICLE IX.   

ADMINISTRATIVE AGENT

  

9.01

  

Appointment and Authority

     94   

9.02

  

Rights as a Lender

     95   

9.03

  

Exculpatory Provisions

     95   

9.04

  

Reliance by Administrative Agent

     96   

9.05

  

Delegation of Duties

     96   

9.06

  

Resignation of Administrative Agent

     97   

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

     98   

9.08

  

No Other Duties, Etc

     98   

9.09

  

Administrative Agent May File Proofs of Claim

     98   

9.10

  

Collateral and Guaranty Matters

     99   

9.11

  

Secured Cash Management Agreements and Secured Hedge Agreements

     100    ARTICLE X.   

COLLECTION ALLOCATION MECHANISM

  

10.01

  

Implementation of CAM

     100   

10.02

  

Letters of Credit

     101   

10.03

  

No Additional Obligations of Loan Parties

     101    ARTICLE XI.   

MISCELLANEOUS

  

11.01

  

Amendments, Etc

     101   

11.02

  

Notices; Effectiveness; Electronic Communication

     103   

11.03

  

No Waiver; Cumulative Remedies; Enforcement

     104   

11.04

  

Expenses; Indemnity; Damage Waiver

     105   

11.05

  

Payments Set Aside

     107   

11.06

  

Successors and Assigns

     108   

11.07

  

Treatment of Certain Information; Confidentiality

     112   

11.08

  

Right of Setoff

     113   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

11.09

  

Interest Rate Limitation

     113   

11.10

  

Counterparts; Integration; Effectiveness

     114   

11.11

  

Survival of Representations and Warranties

     114   

11.12

  

Severability

     114   

11.13

  

Replacement of Lenders

     114   

11.14

  

Governing Law; Jurisdiction; Etc

     115   

11.15

  

Waiver of Jury Trial

     116   

11.16

  

No Advisory or Fiduciary Responsibility

     116   

11.17

  

Electronic Execution of Assignments and Certain Other Documents

     117   

11.18

  

USA PATRIOT Act

     117   

11.19

  

Judgment Currency

     117   

11.20

  

Exceptions to Covenants

     117   

11.21

  

Release and Reinstatement of Collateral

     118   

11.22

  

Limitation on Obligations of Foreign Obligors

     118   

11.23

  

Release of Guaranties and Collateral

     118   

11.24

  

ENTIRE AGREEMENT

     119   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)    Applicable Designee 1.01(b)    Mandatory Cost Formulae 1.01(c)   
Existing Letters of Credit 2.01    Commitments and Applicable Percentages 5.05
   Material Indebtedness 5.12(d)    Pension Plans 5.13    Subsidiaries; Other
Equity Investments 5.17    Identification Numbers for Foreign Borrower 6.17   
Post-Closing Matters 7.01    Existing Liens 7.02    Existing Investments 7.03   
Existing Indebtedness 11.02    Administrative Agent’s Office; Certain Addresses
for Notices

 

EXHIBITS

      Form of A    Committed Loan Notice B    Swing Line Loan Notice C    Note D
   Compliance Certificate E    Assignment and Assumption F-1    Domestic
Guaranty F-2    Foreign Guaranty G    Security Agreement H    Pledge Agreement
I-1    Form of U.S. Tax Compliance Certificate I-2    Form of U.S. Tax
Compliance Certificate I-3    Form of U.S. Tax Compliance Certificate I-4   
Form of U.S. Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 27, 2011 among COMMERCIAL METALS COMPANY, a Delaware corporation
(the “Company”), CMCLUX, S.à r.l. having its registered office at 69, rue de
Merl, L-2146 Luxembourg, registered with the Luxembourg Register of Commerce and
Companies under number B-161680 and having a corporate capital of USD 29,090.88,
a company organized and existing under the laws of Luxembourg as a société à
responsabilité limitée (the “Foreign Borrower”), (the Company together with the
Foreign Borrower, collectively the “Borrowers”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

The Company, certain of the Lenders and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement, dated as of
November 24, 2009 (as heretofore amended and as in effect on the date of this
Agreement, the “Existing Credit Agreement”). The parties hereto desire to amend
and restate the Existing Credit Agreement as hereafter set forth.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent or any other form
approved by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments shall equal $300,000,000.

“Agreement” means this Credit Agreement.

“Alternative Currency” means in respect of (a) a Committed Borrowing by the
Company or Letters of Credit, each of Australian Dollars, Canadian Dollars, Yen,
Euro, Sterling and each other currency (other than Dollars) that is approved in
accordance with Section 1.06 and (b) a Committed Borrowing by the Foreign
Borrower, each of Australian Dollars, Canadian Dollars, Yen, Euro and Sterling
and each other currency (other than Dollars) that is approved in accordance with
Section 1.06.

 

1



--------------------------------------------------------------------------------

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Applicable Designee” means any Affiliate of a Lender (including the Swing Line
Lender) designated thereby from time to time by written notice to and with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) to lend all or any portion of such Lenders’ Applicable
Percentage of Borrowings under this Agreement; provided that no such designation
shall relieve such Lender from its obligations to provide any portion of a
Borrowing required to be provided by such Lender hereunder. Schedule 1.01(a)
sets forth the Applicable Designee of each Lender as of the Closing Date.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.20.

“Applicable Law” means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State of Texas, “Applicable Law” shall also
mean the Laws of the United States of America, including, without limiting the
foregoing, 12 USC Sections 85 and 86, as amended to the date hereof and as the
same may be amended at any time and from time to time hereafter, and any other
statute of the United States of America now or at any time hereafter prescribing
the maximum rates of interest on loans and extensions of credit, and the Laws of
the State of Texas, including, without limitation, Chapter 303 of the Texas
Finance Code, as amended, and any other statute of the State of Texas now or at
any time hereafter prescribing maximum rates of interest on loans and extensions
of credit; provided that the parties hereto agree pursuant to Texas Finance Code
Section 346.004 that the provisions of Chapter 346 of the Texas Finance Code,
shall not apply to Loans, the Letters of Credit, this Agreement, the Notes or
any other Loan Document.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the Commitment of each Lender and the obligation of
each L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

2



--------------------------------------------------------------------------------

Applicable Rate


Pricing
Level

  


Debt Ratings
S&P/Moody’s

  


Commitment
Fee

  

Eurocurrency Rate

Letters of Credit

Daily Floating LIBOR Rate

  



Base Rate

                       

1

   ³BBB / Baa2    0.250%    1.250%    0.250%

2

   BBB- / Baa3    0.300%    1.500%    0.500%

3

   BB+ / Ba1    0.350%    1.750%    0.750%

4

   BB / Ba2    0.400%    2.000%    1.000%

5

   < BB /Ba2    0.450%    2.225%    1.225%

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Company’s non-credit-enhanced, senior unsecured
long-term debt (collectively, the “Debt Ratings”); provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Company has only
one Debt Rating, the Pricing Level that is one level lower than that of such
Debt Rating shall apply; and (d) if the Company does not have any Debt Rating,
Pricing Level 5 shall apply.

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, on the date of
such public announcement and ending on the date immediately preceding the
effective date of the next such change and, in the case of a downgrade, during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the Swing
Line Lender or the applicable L/C Issuer, as the case may be, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Securities LLC, and RBS Securities, Inc., each in their capacity as a
joint lead arranger and joint book manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended August 31, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Australian Dollars” means the lawful money of Australia.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of each Lender and of the obligation of the L/C Issuers to
make L/C Credit Extensions pursuant to Section 8.02.

“Available Basket Amount” means, as at any date of determination, the sum of
(a) $150,000,000 plus (b) 50% of Consolidated Net Income for the period
commencing on September 1, 2011 and ending on the last day of the most recently
ended fiscal quarter plus (c) 100% of the aggregate Net Proceeds received by the
Company after the Closing Date from the issue or sale of Equity Interests of the
Company or any of its Subsidiaries.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the Base Rate due
to a change in the Federal Funds Rate, the prime rate or the Eurocurrency Rate
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars and shall be made to the Company
and not to the Foreign Borrower.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

 

4



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“CAM” means the “collection allocation mechanism” given effect by the CAM
Exchange.

“CAM Exchange” means the exchange of each Lender’s interests provided for in
Section 10.01.

“CAM Exchange Date” means the date on which (a) there shall occur any Event of
Default described in Section 8.01(f) or (g) with respect to any Loan Party or
(b) an acceleration of the maturity of the Loans pursuant to Section 8.02 shall
occur.

“CAM Exchange Party” means, as of the CAM Exchange Date, any Person that is a
Lender.

“CAM Percentage” means, as to each Lender a fraction, expressed as a decimal to
10 decimal places, of which (a) the numerator shall be the aggregate Designated
Obligations owed to such Lender, and (b) the denominator shall be the aggregate
Designated Obligations owed to all the Lenders. For purposes of computing any
CAM Percentage, all Designated Obligations which shall be denominated in an
Alternative Currency shall, for purposes of this calculation, be deemed
converted into Dollars at the Spot Rate in effect on the CAM Exchange Date.

“Canadian Dollars” means the lawful money of Canada.

“Capital Lease” means, as of any date, any lease of property, real or personal,
the obligations of the lessee in respect of which are required in accordance
with GAAP to be capitalized on the balance sheet of the lessee.

“Capitalized Rentals” means, for any Person and as of any date of any
determination, the amount at which the aggregate Rentals due and to become due
under all Capital Leases under which such Person is a lessee would be reflected
as a liability on a consolidated balance sheet of such Person.

“Cash and Cash Equivalents” means (a) cash, (b) marketable obligations issued or
unconditionally guaranteed by the U.S. Government or issued by any of its
agencies and backed by the full faith and credit of the U.S., in each case
maturing within one year from the date of acquisition (and investments in mutual
funds investing primarily in those obligations); (c) short-term investment grade

 

5



--------------------------------------------------------------------------------

domestic and eurodollar certificates of deposit or time deposits that are fully
insured by the Federal Deposit Insurance Corporation or are issued by commercial
banks having combined capital, surplus, and undivided profits of not less than
$100,000,000 (as shown on its most recently published statement of condition);
(d) commercial paper and similar obligations rated “P-1” or “P-2” by Moody’s; or
“A-1” or “A-2” by S&P; (e) readily marketable tax-free municipal bonds of a
domestic issuer rated “Aaa” by Moody’s, or “AAA” by S&P, and maturing within one
year from the date of issuance (and investments in mutual funds investing
primarily in those bonds); (f) money market mutual funds or similar obligations
rated Aaa by Moody’s or AAA by S&P; and (g) demand deposit accounts maintained
in the ordinary course of business.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent or directly to an L/C Issuer, for the benefit of one or
more of any L/C Issuer or the Lenders as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the
applicable L/C Issuer shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements in the ordinary course of business of the Company and its
Subsidiaries.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement, and (b) any Lender (or
any Affiliate of such a Lender) that is a party to a Cash Management Agreement
on the Closing Date, in its capacity as a party to such Cash Management
Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the Voting Shares of such Person; or

 

6



--------------------------------------------------------------------------------

(b) during any period of 12 consecutive calendar months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, all of the personal property of the Company,
any Domestic Guarantor, the Swiss Pledgor or any other Person in which the
Administrative Agent is granted a Lien under any Security Instrument as security
for all or any portion of the Obligations.

“Collateral Reinstatement Event” means either a Level One Collateral
Reinstatement Event or a Level Two Collateral Reinstatement Event, as the
context may require.

“Collateral Release Event” means either a Level One Collateral Release Event or
a Level Two Collateral Release Event, as the context may require.

“Collateral Release Period” means each period commencing with the occurrence of
a Collateral Release Event and continuing until the occurrence of the next
Collateral Reinstatement Event, if any, immediately following such Collateral
Release Event.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

 

7



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or other form acceptable to the
Administrative Agent in its sole discretion.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and to the extent deducted in determining Consolidated Net Income, (a) interest
expense, (b) income taxes, and (c) depreciation and amortization expense, which
will include any non-recurring, non-cash write-offs, impairments, or other
charges on any asset that otherwise in the normal course would have been
depreciated or amortized over its useful life including any write-off of good
will, in each case of the Company and its Subsidiaries and computed on a
consolidated basis and in accordance with GAAP.

“Consolidated Funded Debt” means all Funded Debt of the Company and its
consolidated Subsidiaries, determined on a consolidated basis and eliminating
intercompany items.

“Consolidated Interest Expense” means interest expense of the Company and its
consolidated Subsidiaries, computed on a consolidated basis and in accordance
with GAAP.

“Consolidated Net Income” means, for any period, for the Company and its
consolidated Subsidiaries computed on a consolidated basis in accordance with
GAAP, the net income of the Company and its Subsidiaries.

“Consolidated Net Sales” means, for any period, for the Company and its
consolidated Subsidiaries computed on a consolidated basis in accordance with
GAAP and in substantially the same manner as used in the preparation of the
Audited Financial Statements, net sales of the Company and its Subsidiaries as
stated in the income statement of the Company and its consolidated Subsidiaries.

“Consolidated Net Tangible Assets” means the net book value of all assets of the
Company and its consolidated Subsidiaries, excluding any amounts carried as
assets for shares of capital stock or other Equity Interests held in treasury,
debt discount and expense, goodwill, patents, trademarks and other intangible
assets, less all liabilities of the Company and its consolidated Subsidiaries
(except Funded Debt, minority interests in consolidated Subsidiaries, deferred
taxes and general contingency reserves of the Company and its consolidated
Subsidiaries), which in each case would be included on a consolidated balance
sheet of the Company and its consolidated Subsidiaries as of the date of
determination, all as determined on a consolidated basis in accordance with
GAAP.

“Consolidated Tangible Assets” means the net book value of all assets of the
Company and its consolidated Subsidiaries, excluding any amounts carried as
assets for shares of capital stock or other Equity Interests held in treasury,
debt discount and expense, goodwill, patents, trademarks and other intangible
assets, which would be included on a consolidated balance sheet of the Company
and its consolidated Subsidiaries as of the date of determination, all as
determined on a consolidated basis in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” means the total shareholders’ equity of the
Company and its consolidated Subsidiaries, calculated in accordance with GAAP
and reflected on the most recent balance sheet of the Company, minus Intangible
Assets.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other written
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Daily Floating LIBOR Rate” means, for any day, a fluctuating rate per annum
equal to BBA LIBOR, as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, on such day
for Dollar deposits with a term equivalent to one (1) month. If such rate is not
available at such time for any reason, then the Daily Floating LIBOR Rate shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in dollars in same day funds in the approximate amount of the
Swing Line Loan being made by the Swing Line Lender and with a term equivalent
to one (1) month would be offered by the Swing Line Lender’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) on such day. Notwithstanding the
foregoing, the Daily Floating LIBOR Rate on any day that is not a Business Day
shall be the Daily Floating LIBOR Rate determined on the immediately preceding
Business Day. Each change in the Daily Floating LIBOR Rate shall be effective,
without notice to the Borrower or any other Person, upon the effective date of
such change.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”

“Debt to Capitalization Ratio” means, as of any date of determination, for the
Company and its Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Funded Debt as of such date to (b) Total Capitalization as of
such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and Eurocurrency Rate Loans, an interest rate equal to the lesser
of (i) the Highest Lawful Rate and (ii)(A) the Base Rate plus (B) the Applicable
Rate, if any, applicable to Base Rate Loans plus (C) 2% per annum; (b) when used
with respect to a Eurocurrency Rate Loan, a rate equal to the lesser of (i) the
Highest Lawful Rate and (ii)(A) the interest rate (including any Applicable Rate
and any Mandatory Cost) otherwise applicable to such Loan plus (B) 2% per annum,
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
lesser of (i) the Highest Lawful Rate and (ii) the Applicable Rate plus 2% per
annum.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority. so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of
written notice of such determination to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Obligations” means all Obligations of the Loan Parties in respect of
(a) accrued and unpaid (i) principal of and interest on the Loans, (ii) Letter
of Credit Fees and (iii) Commitment Fees, and (b) all Unreimbursed Amounts
(including the amounts of any funded L/C Advances) and interest thereon, in each
case whether or not the same shall at the time of any determination be due and
payable under the terms of the Loan Documents.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, including any securitization, transfer or encumbrance of
any accounts receivable.

“Dollar” and “$” mean lawful money of the United States.

 

10



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the Swing Line Lender or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

“Domestic Guarantors” means, collectively, the Company and each Domestic
Subsidiary that is identified as a “Domestic Guarantor” on Schedule 5.13 or that
becomes a party to the Domestic Guaranty, whether pursuant to Section 6.14 or
otherwise.

“Domestic Guaranty” means that certain guaranty agreement made by the Domestic
Guarantors in favor of the Administrative Agent and the Secured Parties pursuant
to which the Domestic Guarantors Guarantee the Obligations, substantially in the
form of Exhibit F-1.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States and is not otherwise a Foreign
Subsidiary.

“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a).

“Domestic Swing Line Sublimit” means the lesser of (a) $25,000,000 and (b) the
Aggregate Commitments. The Domestic Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Drawing Notice” has the meaning specified in Section 2.03(c)(i).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

11



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, insolvency or has been terminated; (d) the filing of a notice
of intent to terminate or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) the determination that any Pension Plan or Multiemployer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means,

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, then the “Eurocurrency Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; and

 

12



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Foreign Subsidiaries” means, collectively, CMC Sisak d.o.o., CMC
Commercial Metals de Mexico S. de. R.L. de C.V., Steel Products de Mexico S. de
C.V., CMC Commercial Metals (Cyprus) Ltd. and CMC GH, Ltd.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Letters of Credit” means the Letters of Credit set forth on
Schedule 1.01(c).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

13



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately following such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
following Business Day, and (b) if no such rate is so published on such
immediately following Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

“Fee Letters” means, collectively, (a) that certain fee letter agreement dated
as of November 30, 2011 among the Company, Bank of America and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, (b) that certain fee letter agreement dated
as of November 30, 2011, among the Company, Wells Fargo Bank, National
Association and Wells Fargo Securities LLC, and (c) that certain fee letter
agreement dated as of November 30, 2011, among the Company, RBS Securities Inc.
and The Royal Bank of Scotland plc.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary all or any portion of
whose Equity Interests are owned directly by the Company or a Domestic
Guarantor.

“Foreign Borrower” has the meaning specified in the introductory paragraph
hereto.

“Foreign Borrower Sublimit” means, the lesser of (a) $50,000,000 and (b) the
Aggregate Commitments. The Foreign Borrower Sublimit is a part of, and not in
addition to, the Aggregate Commitments.

“Foreign Guarantor” means CMC Zawiercie S.A., a Polish joint stock company.

“Foreign Guarantor Pledge” means the pledge agreement or other similar agreement
entered into by the Swiss Pledgor in favor of the Administrative Agent for the
benefit of the Secured Party, which grants a Lien on the Equity Interests of the
Foreign Guarantor (solely to secure the obligations of the Foreign Guarantor in
respect of the Foreign Guaranty), governed to the extent applicable, by the Laws
of the jurisdiction where the Swiss Pledgor and/or the Foreign Guarantor is
organized.

“Foreign Guaranty” means that certain guaranty agreement made by the Foreign
Guarantor in favor of the Administrative Agent and the Secured Parties pursuant
to which the Foreign Guarantor Guarantees the Foreign Obligations, substantially
in the form of Exhibit F-2.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is a resident or organized under the laws of a jurisdiction other than in which
the Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Obligor arising under any Loan
Document or otherwise with respect to any Loan made to the Foreign Borrower or
Letter of Credit issued for the account of the Foreign Borrower, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

14



--------------------------------------------------------------------------------

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Pledges” means, collectively, each of the pledge agreements entered
into by the Company, a Domestic Subsidiary and, if applicable, the First-Tier
Foreign Subsidiary, in favor of the Administrative Agent for the benefit of the
Secured Parties, which grants a Lien on the Equity Interests of any First-Tier
Foreign Subsidiary (other than any Excluded Foreign Subsidiary) owned by the
Company or such Domestic Subsidiary, governed, to the extent applicable, by the
Laws of the jurisdiction in which such First-Tier Foreign Subsidiary is
organized.

“Foreign Subsidiary” means any Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States, or a state or political
subdivision thereof including the District of Columbia, (b) is a Subsidiary of a
Subsidiary described in clause (a) or (c) is organized under the laws of the
United States or a state or political subdivision thereof including the District
of Columbia that is a disregarded entity for purposes of the Code and all of or
substantially all of the assets of which consist of Equity Interest of one or
more Subsidiaries described in clause (a) above.

“Foreign Swing Line Loan” has the meaning specified in Section 2.04(a).

“Foreign Swing Line Sublimit” means the lesser of (a) $15,000,000 and (b) the
Aggregate Commitments. The Foreign Swing Line Sublimit is part, and not in
addition to, the Aggregate Commitments

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
L/C Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” of any Person means, as of the date of determination and without
duplication (a) all Indebtedness of such Person for borrowed money or which has
been incurred in connection with the acquisition of plant, property and
equipment, (b) all Capitalized Rentals of such Person, and (c) all Guaranties by
such Person of Funded Debt of others; provided, however, at such time, if any,
that Receivables Facility Attributed Indebtedness of such Person is classified
as Indebtedness for borrowed money to be disclosed on a financial statement of
such Person pursuant to GAAP, such amount of Receivables Facility Attributed
Indebtedness shall, without duplication, be included as Funded Debt of such
Person.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

15



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means, collectively, the Domestic Guaranty and the Foreign
Guaranty.

“Guarantors” means, collectively, the Domestic Guarantors and the Foreign
Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters Swap Contract is a
Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.

“Highest Lawful Rate” means at the particular time in question the maximum rate
of interest which, under Applicable Law, any Lender is then permitted to charge
on the Obligations. If the maximum rate of interest which, under Applicable Law,
any Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each change in
the Highest Lawful Rate without notice to the Borrower. For purposes of
determining the Highest Lawful Rate under Applicable Law, on each day, if any,
that Chapter 303 of the Texas Finance Code, as amended, establishes the Highest
Lawful Rate, such rate shall be the weekly ceiling computed in accordance with
Section 303.003 of the Texas Finance Code, as amended, for that day.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

16



--------------------------------------------------------------------------------

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Increase Effective Date” has the meaning specified in Section 2.14(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Leases and Synthetic Lease Obligations;

(g) obligations in respect of Redeemable Stock of such Person;

(h) Receivables Facility Attributed Indebtedness; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity) in which such Person is a general partner or a joint venturer
and for whose Indebtedness such Person is directly or indirectly liable, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

 

17



--------------------------------------------------------------------------------

“Intangible Assets” means as of the date of any determination thereof the total
amount of all goodwill, patents, trade names, trademarks, copyrights,
franchises, experimental expense, organizational expense, unamortized debt
discount and expense, deferred assets (other than prepaid insurance, prepaid
taxes, and supplies, spare parts, and other Tangible Assets which are treated as
deferred assets on the books of the Company), the excess of cost of shares
acquired over book value of related assets , and such other assets of the
Company and its consolidated Subsidiaries as are properly classified as
“Intangible Assets” in accordance with GAAP.

“Interest Coverage Ratio” means, as of the end of each fiscal quarter, the ratio
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each case
for the then-most recently concluded period of four consecutive fiscal quarters.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan
and Swing Line Loan, the last day of each Interest Period applicable to such
Loan and the Maturity Date; provided that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan and a Swing Line Loan,
the last Business Day of each March, June, September and December, with the
first such date being the last Business Day of December, 2011, and the Maturity
Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date two weeks or
one, two, three or six months thereafter, as selected by the Company in its
Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately following Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

 

18



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America and up to four (4) additional Lenders
approved in writing by the Company and Administrative Agent (such approval not
to be unreasonably withheld or delayed) and consented to by any such Lender,
provided that no Lender may be required to be an L/C Issuer without such
Lender’s consent in such Lender’s sole discretion, in their respective
capacities as issuers of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder. An L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of an L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. References to the L/C Issuer
herein shall, as the context may indicate (including with respect to any
particular Letter of Credit, L/C Credit Extension, L/C Borrowing or L/C
Obligations), mean the applicable L/C Issuer, each L/C Issuer, any L/C Issuer,
or all L/C Issuers.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. The L/C Obligations of (a) any Lender at any
time shall be its Applicable Percentage of the total L/C Obligations at such
time, and (b) any particular L/C Issuer at any time shall mean the L/C
Obligations allocable to Letters of Credit issued by such L/C Issuer.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

19



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time
generally in use by any L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means the lesser of (a) $50,000,000 and (b) the
Aggregate Commitments. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Level One Collateral” means all “Pledged Collateral” as defined in the Pledge
Agreement and all collateral howsoever defined in any Foreign Pledge or the
Foreign Guarantor Pledge.

“Level One Collateral Event” means the occurrence of any of the following:
(a) both (i) the S&P Debt Rating is BB+ and (ii) the Moody’s Debt Rating is Ba1,
(b)(i) the S&P Debt Rating is BB and (ii) the Moody’s Debt Rating is Ba1 or
(c)(i) the S&P Debt Rating is BB+ and (ii) the Moody’s Debt Rating is Ba2;
provided that for purposes of determining whether a Level One Collateral Event
shall have occurred, if, for any reason only one of either the S&P Debt Rating
or the Moody’s Debt Rating is available, the Level One Collateral Event shall
occur if (x) the available Debt Rating is S&P, the S&P Debt Rating is BBB- or
lower or (y) the available Debt Rating is Moody’s, the Moody’s Debt Rating is
Baa3 or lower.

“Level One Collateral Reinstatement Event” means the occurrence of a Level One
Collateral Event after the occurrence of either a Level One Collateral Release
Event or a Level Two Collateral Release Event.

“Level One Collateral Release Event” means satisfaction of each of the following
conditions: (a) either (i) both (A) the S&P Debt Rating is BBB- or higher and
(B) the Moody’s Debt Rating is Baa3 or higher, (ii)(A) the S&P Debt Rating is
BB+ and (B) the Moody’s Debt Rating is Baa3 or higher or (iii)(A) the S&P Debt
Rating is BBB- or higher and (B) the Moody’s Debt Rating is Ba1 (provided that
for purposes of determining whether a Level One Collateral Release Event shall
have occurred as a result of this clause (a), if, for any reason only one of
either the S&P Debt Rating or the Moody’s Debt Rating is available, the Level
One Collateral Release Event shall occur for purposes of this clause (a) if
(x) the available Debt Rating is S&P, the S&P Debt Rating is BBB or higher or
(y) the available Debt Rating is Moody’s, the Moody’s Debt Rating is Baa2 or
higher), (b) no Default exists and (c) the Administrative Agent’s receipt of a
certificate from the Company’s chief financial officer or treasurer certifying
to the foregoing.

 

20



--------------------------------------------------------------------------------

“Level One Collateral Security Instruments” means, collectively, the Pledge
Agreement, the Foreign Pledges, the Foreign Guarantor Pledge and all other
agreements (including joinder agreements, supplements, collateral assignments
and similar agreements), instruments and other documents executed in connection
with taking a security interest in Level One Collateral.

“Level Two Collateral” means all “Collateral” as defined in the Security
Agreement.

“Level Two Collateral Event” means the occurrence of any of the following:
(a) both (i) the S&P Debt Rating is BB or lower and (ii) the Moody’s Debt Rating
is Ba2 or lower, (b)(i) the S&P Debt Rating is BB+ or higher and (ii) the
Moody’s Debt Rating is Ba3 or lower, (c)(i) the S&P Debt Rating is BB- or lower
and (ii) the Moody’s Debt Rating is Ba1 or higher, or (d) the Company has
neither an S&P Debt Rating or a Moody’s Debt Rating; provided that for purposes
of determining whether a Level Two Collateral Event shall have occurred, if, for
any reason, only one of either the S&P Debt Rating or the Moody’s Debt Rating is
available, the Level Two Collateral Event shall occur if (x) the available Debt
Rating is S&P, the S&P Debt Rating is BB+ or lower or (y) the available Debt
Rating is Moody’s, the Moody’s Debt Rating is Ba1 or lower.

“Level Two Collateral Reinstatement Event” means the occurrence of a Level Two
Collateral Event after the occurrence of a Level Two Collateral Release Event.

“Level Two Collateral Release Event” means the satisfaction of each of the
following conditions without the concurrent satisfaction of the conditions of a
Level One Collateral Release Event: (a) either (i) both (A) the S&P Debt Rating
is BB+ and (B) the Moody’s Debt Rating is Ba1, (ii)(A) the S&P Debt Rating is BB
and (B) the Moody’s Debt Rating is Ba1 or (iii)(A) the S&P Debt Rating is BB+
and (B) the Moody’s Debt Rating is Ba2 (provided that for purposes of
determining whether a Level Two Collateral Release Event shall have occurred as
a result of this clause (a), if, for any reason only one of either the S&P Debt
Rating or the Moody’s Debt Rating is available, the Level Two Collateral Release
Event shall occur for purposes of this clause (a) if (x) the available Debt
Rating is S&P, the S&P Debt Rating is BBB- or higher and (y) the available Debt
Rating is Moody’s, the Moody’s Debt Rating is Baa3 or higher), (b) no Default
exists and (c) the Administrative Agent’s receipt of a certificate from the
Company’s chief financial officer certifying to the foregoing.

“Level Two Collateral Security Instruments” means, collectively, the Security
Agreement and all other agreements (including joinder agreements, control
agreements (if any), supplements, collateral assignments and similar
agreements), instruments and documents executed in connection with taking a
security interest in Level Two Collateral.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means, for the Company and its Subsidiaries, as of any date, (a) the
sum of (i) the Aggregate Commitments, (ii) unrestricted Cash and Cash
Equivalents as of such date plus (iii) availability as of such date under
Permitted Receivable Financings of the Borrowers and the Securitizing
Subsidiaries existing on the Closing Date, and refinancings (but not increases)
thereof, minus (b) the Total Outstandings.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

21



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, the Guaranties, each Security
Instrument, each Committed Loan Notice, each Issuer Document, the Fee Letters,
and any agreement creating or perfecting rights in Cash Collateral pursuant to
the provisions of Sections 2.03 or 2.17 of this Agreement, and all other
documents executed and delivered by any Loan Party to the Administrative Agent,
any L/C Issuer or any Lender in connection herewith.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Company or the Company and its
Subsidiaries taken as a whole or as to any Material Subsidiary (excluding any
Excluded Foreign Subsidiary); (b) a material impairment of the ability of any
Loan Party to perform under any Loan Document; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document.

“Material Subsidiary” means:

(a) with respect to Domestic Subsidiaries, those Subsidiaries of the Company
identified to the Administrative Agent in writing that on an individual basis
(calculated on a stand-alone basis, without giving effect to Consolidated Net
Sales or consolidated total assets (determined in accordance with GAAP), in each
case, attributable to the Subsidiaries of such identified Subsidiary) represent
(x) more than three percent (3%) of the Consolidated Net Sales of the Company
and its Domestic Subsidiaries (excluding Owen Industrial Products, Inc.) for the
four consecutive fiscal quarters most recently ended for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 6.01 or (y) more than three percent (3%) the consolidated total assets
of the Company and its Domestic Subsidiaries (determined in accordance with
GAAP, but excluding Owen Industrial Products, Inc.) as of the end of the fiscal
quarter or fiscal year, as applicable, most recently ended for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 6.01; provided that (i) any Domestic Subsidiary that has a Subsidiary
that is a Material Subsidiary shall itself constitute a Material Subsidiary, and
(ii) in the event that the Domestic Subsidiaries that are Material Subsidiaries
(after giving effect to clause (i) of this proviso and any other designation
pursuant to this clause (ii) of this proviso, but excluding any Receivables
Financing Subsidiary which is a Domestic Subsidiary), when combined with the
Company (on a standalone basis), at any time represent less than ninety percent
(90%) of (x) the Consolidated Net Sales of the Company and its Domestic
Subsidiaries (calculated solely for the Company and its Domestic Subsidiaries
(including Owen Industrial Products, Inc. for this calculation), but excluding
any Receivables Financing Subsidiary which is a Domestic Subsidiary) for the
four consecutive fiscal quarters most recently ended for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 6.01 or (y) the consolidated total assets (determined in accordance with
GAAP) of the Company and its Domestic Subsidiaries (excluding any Receivables
Financing Subsidiary which is a Domestic Subsidiary but including Owen
Industrial Products, Inc. for this calculation) as of the end of the fiscal
quarter or fiscal year, as applicable, most recently ended for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 6.01, the Company shall designate additional Domestic Subsidiaries as
Material Subsidiaries in accordance with Section 2.17 so that the thresholds in
this proviso shall have been satisfied; provided, further, Owen Industrial
Products, Inc. shall not be a Material Subsidiary unless the Company elects to
designate Owen Industrial Products, Inc. as a Material Subsidiary in accordance
with Section 2.17 to satisfy the thresholds of clause (ii) of the preceding
proviso; and

 

22



--------------------------------------------------------------------------------

(b) with respect to Foreign Subsidiaries, the Foreign Borrower, the Foreign
Guarantor, and any other Foreign Subsidiary identified to the Administrative
Agent in writing that on an individual basis (calculated on a stand-alone basis,
without giving effect to Consolidated Net Sales or consolidated total assets
(determined in accordance with GAAP), in each case, attributable to the
Subsidiaries of such identified Subsidiary) represent (x) more than three
percent (3%) of the Consolidated Net Sales of the Company and its Foreign
Subsidiaries for the four consecutive fiscal quarters most recently ended for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 6.01 or (y) more than three percent (3%) of the consolidated
total assets of the Company and its Foreign Subsidiaries (determined in
accordance with GAAP) as of the end of the fiscal quarter or fiscal year, as
applicable, most recently ended for which financial statements have been
delivered to the Administrative Agent pursuant to Section 6.01; provided that
any Foreign Subsidiary that has a Subsidiary that is a Material Subsidiary shall
itself constitute a Material Subsidiary.

“Maturity Date” means the earliest of (a) December 27, 2016 or (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of any L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02; provided, however, that in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of any L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the applicable L/C Issuer
in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions on behalf of participants who
are or were formerly employed by any of them.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Proceeds” means the aggregate cash proceeds received by any Person in
respect of a sale or other disposition of property by such Person (including,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received in any such disposition), net of direct costs
relating to such disposition, including, without limitation, legal accounting
and investment banking fees, and sales commissions as a result thereof, taxes
paid or payable as a result thereof, in each case, after taking into account any
available tax credits or deductions or tax sharing arrangements with respect to
such disposition, and amounts required to be applied to the repayment of
Indebtedness or other liabilities, secured by a Lien on the property or
properties that were the subject of such disposition, or required to be paid as
a result of such disposition, and any reserve for adjustment in respect of the
sale price of such property or properties established in accordance with GAAP.

 

23



--------------------------------------------------------------------------------

“1995 Indenture” means that certain indenture, dated as of July 31, 1995, by and
between the Company, as issuer, and The Bank of New York Trust Company, N.A.
(successor to JPMorgan Chase Bank).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that has been approved by Required Lenders but that requires
the consent of such Lender to become effective.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender to any Borrower, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

24



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Swing Line Loans occurring on such date; and (c) with respect
to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day,

(a) with respect to any amount denominated in Dollars, the greater of (i) the
Federal Funds Rate and (ii) an overnight rate determined by the Administrative
Agent, the applicable L/C Issuer, or the Swing Line Lender, as the case may be,
in accordance with usual and customary banking industry rules on interbank
compensation; and

(b) with respect to any amount denominated in an Alternative Currency, the
greater of (i) an overnight rate determined by the Administrative Agent, the
applicable L/C Issuer, or the Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation or (ii) the
rate of interest per annum at which overnight deposits in the applicable
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent, the applicable L/C Issuer, or
the Swing Line Lender, as the case may be, in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans or Multiemployer Plans, as applicable, and set forth in, with respect to
plan years ending prior to the effective date of the Pension Act, Section 412 of
the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

25



--------------------------------------------------------------------------------

“Permitted Acquisition” means any non-hostile acquisition by the Company or any
of its Subsidiaries in the form of an acquisition of any Person or all or
substantially all of the business or a line of business of any Person (whether
by the acquisition of all of the Equity Interests of such Person, all or
substantially all assets of such Person or any combination thereof) if such
acquisition meets all of the following requirements:

(a) the Person or business to be acquired, upon its acquisition, shall be (or be
a part of) a Subsidiary in a line of business permitted under Section 7.06 and
if such Person is a Domestic Subsidiary that is a Material Subsidiary, such
Person shall comply with Section 6.14(b) and (c) (in each case, within the
timeframe provided therein);

(b) if such transaction is a merger or consolidation such transaction shall
comply with Section 7.04;

(c) evidence reasonably satisfactory to the Administrative Agent of compliance
on a pro forma basis (both immediately prior to consummation of such acquisition
and immediately after giving effect thereto and any Indebtedness incurred,
assumed and/or repaid in connection therewith) with Sections 7.10, 7.11 and
7.12; and

(d) no Default shall have occurred and be continuing both immediately before and
immediately after giving effect to such acquisition and any Indebtedness
incurred or assumed in connection therewith.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Subsidiary pursuant
to which it sells, conveys or contributes to capital or otherwise transfers
(which sale, conveyance, contribution to capital or transfer may include or be
supported by the grant of a security interest in) Receivables or interests
therein and all collateral securing such Receivables, all contracts and contract
rights, purchase orders, security interests, financing statements or other
documentation in respect of such Receivables, any guarantees, indemnities,
warranties or other obligations in respect of such Receivables, any other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such Receivables and any collections or
proceeds of any of the foregoing and any deposit account or securities account
into which collections in respect of the foregoing may be deposited
(collectively, the “Related Assets”), all of which such sales, conveyances,
contributions to capital or transfers shall be made by the transferor for fair
value as reasonably determined by the Company (calculated in a manner typical
for such transactions including a fair market discount from the face value of
such Receivables) (a) to a trust, partnership, corporation or other Person
(other than the Company or any Subsidiary (other than any Receivables Financing
Subsidiary)), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness, fractional undivided interests or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such Receivables and Related Assets or interests in such
Receivables and Related Assets, or (b) directly to one or more investors or
other purchasers (other than any Borrower or any Subsidiary), it being
understood that a Permitted Receivables Financing may involve (i) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any
Receivables Financing Subsidiary followed by a pledge of the transferred
Receivables and Related Assets

 

26



--------------------------------------------------------------------------------

to secure Indebtedness incurred by the Receivables Financing Subsidiary), and
all such transfers, pledges and Indebtedness incurrences shall be part of and
constitute a single Permitted Receivables Financing, and (ii) periodic transfers
or pledges of Receivables and/or revolving transactions in which new Receivables
and Related Assets, or interests therein, are transferred or pledged upon
collection of previously transferred or pledged Receivables and Related Assets,
or interests therein, provided that any such transactions shall provide for
recourse to any Subsidiary (other than any Receivables Financing Subsidiary) or
any Borrower (as applicable) only in respect of the cash flows in respect of
such Receivables and Related Assets and to the extent of breaches of
representations and warranties relating to the Receivables, dilution of the
Receivables, customary indemnities and other customary securitization
undertakings in the jurisdiction relevant to such transactions.

The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Receivables Financing, in each case outstanding at such time, or
(2) in the case of any Permitted Receivables Financing in respect of which no
such Indebtedness, fractional undivided interests or securities are incurred or
issued, the cash purchase price paid by the buyer (other than any Receivables
Financing Subsidiary) in connection with its purchase of Receivables less the
amount of collections received by the Company or any Subsidiary in respect of
such Receivables and paid to such buyer, excluding any amounts applied to
purchase fees or discount or in the nature of interest.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Pledge Agreement dated as of the date hereof by the
Company and the Domestic Guarantors in favor of the Administrative Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit G.

“Public Lender” has the meaning specified in Section 6.02.

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, lease of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper)).

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase transaction.

“Receivables Financing Subsidiary” means CMC Receivables, Inc. and any other
Subsidiary of the Company which is the transferee of Receivables in connection
with, and the borrower under, a Permitted Receivables Financing.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

27



--------------------------------------------------------------------------------

“Redeemable Stock” means any Equity Interests of the Company or any of its
Subsidiaries which prior to January 31, 2017 is or may be (a) mandatorily
redeemable, (b) redeemable at the option of the holder thereof or
(c) convertible into Indebtedness.

“Refinancing Indebtedness” means with respect to any particular outstanding
Indebtedness (the “Refinanced Indebtedness”) any Indebtedness the proceeds of
which are used to refinance, refund, renew or extend such Refinanced
Indebtedness; provided that (i) the amount of such refinancing, refunding,
renewing or extending Indebtedness does not exceed the outstanding amount of the
Refinanced Indebtedness except by an amount equal to a reasonable premium or
other reasonable amount paid, and reasonable fees and expenses incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, (ii) the final maturity date and weighted
average life thereof shall not be prior to or shorter than that of the
Refinanced Indebtedness, (iii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Refinanced Indebtedness and the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the interest rates then prevailing in the
applicable market for similar Indebtedness for Persons of similar credit quality
and (iv) such refinancing, refunding, renewing or extending Indebtedness shall
not constitute an obligation of any Subsidiary that shall not have been an
obligor in respect of such Refinanced Indebtedness, and shall not constitute an
obligation of the Company if the Company shall not have been an obligor in
respect of such Refinanced Indebtedness and, in each case, shall constitute an
obligation of such Subsidiary or of the Company only to the extent of their
obligations in respect of such Refinanced Indebtedness.

“Register” has the meaning specified in Section 11.06(c).

“Related Assets” has the meaning specified in the definition of Permitted
Receivables Financing.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Material Subsidiary, as lessee or sublessee under a
lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Company or a Material Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges. Fixed rents under any so-called
“percentage leases” shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume or gross
revenues.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

28



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or a L/C Issuer, as the case may be, making such
determination.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, chief operating
officer, president, chief financial officer, treasurer, controller, secretary or
assistant secretary of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer of the Company so designated by any of
the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Company or any Subsidiary, or (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interest, or on account of any return of capital to the
Company’s stockholders, partners or members (or the equivalent Person thereof).

“Revaluation Date” means:

(a) with respect to any Loan, each of the following: (i) each date of a
Borrowing of a Eurocurrency Rate Loan denominated in an Alternative Currency or
a Foreign Swing Line Loan, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02,
(iii) such periodic intervals as the Administrative Agent shall determine or the
Swing Line Lender or the Required Lenders shall require and (iv) such other
times as the Administrative Agent shall reasonably deem necessary in connection
with the administration of this Agreement; and

(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by an L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of the Existing Letters
of Credit, the Closing Date, (v) such periodic intervals as the Administrative
Agent or the applicable L/C Issuer shall determine or the Required Lenders shall
require and (vi) such other times as the Administrative Agent shall reasonably
deem necessary in connection with the administration of this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

29



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn /index.html, or as otherwise
published from time to time.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into at any time by and between any Loan Party and any Cash Management
Bank.

“Secured Hedge Agreement” means any Swap Contract that is entered into on or
after the Closing Date by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each L/C Issuer, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Instruments.

“Securitizing Subsidiaries” means, collectively, AHT, Inc., CMC Cometals
Processing, Inc., CMC Steel Fabricators, Inc., Howell Metal Company, SMI-Owen
Steel Company, Inc., SMI Steel Inc. and Structural Metals, Inc.

“Security Agreement” means the Security Agreement dated as of the date hereof by
the Company and the Domestic Guarantors in favor of the Administrative Agent for
the benefit of the Secured Parties, substantially in the form of Exhibit G.

“Security Instruments” means, collectively, the Security Agreement, the Pledge
Agreement, the Foreign Pledges, the Foreign Guarantor Pledge and all other
agreements (including joinder agreements, control agreements (if any),
supplements, collateral assignments and similar agreements), instruments and
other documents, whether now existing or hereafter in effect, pursuant to which
the Company, any Subsidiary or other Person shall grant or convey to the
Administrative Agent (for the benefit of the Secured Parties) a Lien in, or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Obligations or any other obligation under any Loan Document.

“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount

 

30



--------------------------------------------------------------------------------

that will be required to pay the probable liability of such Person on its debts
as such debts become absolute and matured, and that, as of such date, such
Person will be able to pay all liabilities of such Person as such liabilities
mature and such Person does not have unreasonably small capital with which to
carry on its business. In computing the amount of contingent or unliquidated
liabilities at any time, such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability discounted to present value at rates believed to be reasonable by such
Person.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, the Swing Line Lender with notice thereof to the Administrative Agent or
the applicable L/C Issuer with notice thereof to the Administrative Agent to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent, the Swing Line
Lender or such L/C Issuer if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency; and
provided further that the Swing Line Lender or the applicable L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in case of any Swing Line Loan or Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Stock Redemptions”, in respect of any Person, means any and all funds, cash or
other payments made in respect of the redemption, repurchase or acquisition of
Equity Interests of such Person (specifically including, without limitation, a
treasury stock purchase), unless such Equity Interests shall be redeemed or
acquired through the exchange of such Equity Interests with Equity Interests of
the same class or options or warrants to purchase such Equity Interests.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and

 

31



--------------------------------------------------------------------------------

Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America (or its Applicable Designee) in its
capacity as provider of Swing Line Loans, or any successor swing line lender
hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means the total of the Domestic Swing Line Sublimit and
the Foreign Swing Line Sublimit.

“Swiss Pledgor” means Commercial Metals International GmbH, a company organized
and existing under the laws of Switzerland as a Gesellschaft mit beschränkter
Haftung.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET 2) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, the sum of (a) Consolidated
Tangible Net Worth as of such date and (b) Consolidated Funded Debt as of such
date.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and the Revolving Credit Exposure of such Lender at such time.

 

32



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“2013 Notes” means those certain 5.625% Notes of the Company due November 15,
2013 in the aggregate principal amount of $200,000,000 issued pursuant to the
1995 Indenture.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code of Texas or, where applicable to
specific collateral, any other relevant state.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Shares” of any Person means any class or classes of Equity Interests
having ordinary voting power for the election of directors or other governing
body of such Person, other than Equity Interests having such power only by
reason of the happening of a contingency.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions

 

33



--------------------------------------------------------------------------------

consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section and Article headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Company or
any Subsidiary pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent, the Swing Line Lender or the applicable L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative

 

34



--------------------------------------------------------------------------------

Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent, the Swing Line Lender or the applicable L/C Issuer (as
the case may be).

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan, Foreign Swing Line Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent, the Swing Line Lender or the applicable
L/C Issuer, as the case may be.

1.06 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans,
and/or Foreign Swing Line Loans, and/or Letters of Credit be issued, in a
currency other than those specifically listed in the definition of “Alternative
Currency” or, in the case of Foreign Swing Line Loans, listed in
Section 2.04(a); provided that such requested currency is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars. In the case of any such request with respect to the
making of Eurocurrency Rate Loans, such request shall be subject to the written
approval of the Administrative Agent and all the Lenders; in the case of any
such request with respect to the making of Foreign Swing Line Loans, such
request shall be subject to the written approval of all Lenders and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the written approval of the Administrative Agent and
the applicable L/C Issuer that will be issuing Letters of Credit in such
currency.

(b) Any such request shall be made by the Company (i) in the case of any such
request pertaining to Eurocurrency Rate Loans, to the Administrative Agent,
(ii) in the case of any such request pertaining to Foreign Swing Line Loans, to
the Administrative Agent and the Swing Line Lender and (iii) in the case of any
such request pertaining to Letters of Credit, to the Administrative Agent and
each L/C Issuer, in each case, not later than 11:00 a.m., 20 Business Days prior
to the date of the desired Credit Extension (or such other time or earlier date
as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable L/C Issuer, or in the
case of any such request pertaining to Foreign Swing Line Loans, the Swing Line
Lender, in each case, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans), the Swing Line Lender (in the
case of any such request pertaining to Foreign Swing Line Loans) or each L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or Foreign Swing Line Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency. With respect
to Letters of Credit, only those L/C Issuers that specifically approve such
requested currency shall be obligated to provide Letters of Credit in such
currency.

 

35



--------------------------------------------------------------------------------

(c) Any failure by a Lender, the Swing Line Lender or any L/C Issuer, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender, the Swing
Line Lender or such L/C Issuer, as the case may be, to permit Eurocurrency Rate
Loans or Foreign Swing Line Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Revolving Credit Borrowings of Eurocurrency Rate Loans; if the
Administrative Agent and the Swing Line Lender consent to the making of Foreign
Swing Line Loans in such requested currency, the Administrative Agent shall so
notify the Company and such currency shall hereupon be deemed for all purposes
to be included in the currencies set forth in Section 2.04(a)(ii) for Swing Line
Borrowings by the Foreign Borrower pursuant to Foreign Swing Line Loans
requested; and if the Administrative Agent and any L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable) in
the United States.

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

36



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Company or, as applicable, to the Foreign Borrower, in Dollars or in one or
more Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided that after giving
effect to any Committed Borrowing, (i) the Total Outstandings shall not exceed
the Aggregate Commitments, (ii) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Commitment, and (iii) the Outstanding Amount of
all Committed Loans made to the Foreign Borrower plus the Outstanding Amount of
all Foreign Swing Line Loans made to the Foreign Borrower shall not exceed the
Foreign Borrower Sublimit. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein; provided that each Committed Loan denominated in an
Alternative Currency shall be a Eurocurrency Rate Loan.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon irrevocable notice by the Company, or, as applicable, by the Foreign
Borrower, to the Administrative Agent, which may be given by telephone. Each
such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans made to the applicable
Borrower and denominated in Dollars to Base Rate Committed Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing by the Company of Base Rate Committed Loans. Upon receipt
of such notice the Administrative Agent shall give prompt notice to the Lenders
of such request. Each telephonic notice by the Company or, as applicable, by the
Foreign Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans denominated in an Alternative
Currency shall be in a principal amount of the applicable Alternative Currency
Equivalent of $5,000,000 or a whole multiple of the applicable Alternative
Currency Equivalent of $1,000,000 in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(c), each Committed Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Committed Loans to be borrowed, and (vii) the name of the applicable Borrower.
If the Company or, as applicable, the Foreign Borrower fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Committed
Loans so requested shall be made in Dollars. If the Company or, as applicable,
the

 

37



--------------------------------------------------------------------------------

Foreign Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice, then in the case of Loans requested to be made in Dollars to the
applicable Borrower, the applicable Committed Loans shall be made as Base Rate
Loans, and in all other cases the applicable Committed Loans shall be made as
Eurocurrency Rate Loans with an Interest Period of one month. If the Company or,
as applicable, the Foreign Borrower fails to give a timely notice requesting a
conversion or continuation of Eurocurrency Rate Loans such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company or, as applicable, the
Foreign Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Committed Loan may be converted into or continued as a Committed
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Committed Loan and reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company or, as applicable, the
Foreign Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or continuation of
Committed Loans denominated in a currency other than Dollars, in each case as
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in Same Day Funds in the applicable currency of such
Committed Borrowing at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Committed Loan denominated
in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Committed Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction (or waiver in accordance with Section 11.01) of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the applicable Borrower, as promptly as
reasonably practicable, in like funds as received by the Administrative Agent
either by (i) crediting the account of such Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the applicable Borrower; provided that if, on
the date the Committed Loan Notice with respect to such Borrowing denominated in
Dollars is given by the Company, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the applicable
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Company or, as
applicable, the Foreign Borrower and the Lenders of the interest rate applicable
to any Interest Period for Eurocurrency Rate Loans upon determination of such
interest rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the applicable Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

38



--------------------------------------------------------------------------------

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies
applicable to such L/C Issuer for the account of the Company or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of all L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by the Company for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by the Company that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the ability of the Company to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

(A) The L/C Issuer shall not issue a Letter of Credit, if:

(B) subject to Section 2.03(b)(iii), the expiry date of such Letter of Credit
would occur more than twelve months after the date of issuance, unless the
Required Lenders have approved such expiry date; or

(C) the expiry date of such Letter of Credit would occur after the Letter of
Credit Expiration Date unless all Lenders shall have approved such expiry date.

(ii) The L/C Issuer shall not be under any obligation to issue a Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction,

 

39



--------------------------------------------------------------------------------

reserve or capital requirement (for which such L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
such L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which such L/C Issuer in good faith deems material to
it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E) such L/C Issuer does not, as of the issuance date of the requested Letter of
Credit, issue Letters of Credit in the requested currency;

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either such Letter of Credit or such Letter of Credit and
all other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

(iii) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(v) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers or any of them.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the

 

40



--------------------------------------------------------------------------------

system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to the applicable L/C Issuer. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such shorter
period of time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to such L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to such L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may reasonably require. Additionally, the Company shall furnish to such L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit (or on the
Closing Date in the case of the Existing Letters of Credit), each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the applicable L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii) If the Company so requests in the applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Company shall not be required to make a specific
request to such L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration

 

41



--------------------------------------------------------------------------------

Date (or with respect to an Extended Letter of Credit, the expiry date set forth
in such Extended Letter of Credit); provided that such L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Company that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v) No later than 5 days prior to the last day of each calendar quarter, each
L/C Issuer shall provide to the Administrative Agent and the Company separate
schedules or invoices for standby Letters of Credit and commercial Letters of
Credit issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate L/C Obligations outstanding at
the time of delivery of such schedules or invoices with respect to Letters of
Credit issued by such L/C Issuer, and any information requested by the Company
or the Administrative Agent relating thereto.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall promptly
notify (any such notification, a “Drawing Notice”) the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the applicable L/C Issuer
in such Alternative Currency, unless (A) such L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the applicable L/C Issuer promptly following receipt
of the notice of drawing that the Company will reimburse the applicable L/C
Issuer in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the applicable
L/C Issuer shall notify the Company of the Dollar Equivalent of the amount of
the drawing promptly following the determination thereof. Not later than
11:00 a.m. on the date of any payment by any L/C Issuer under a Letter of Credit
to be reimbursed in Dollars, or the Applicable Time on the date of any payment
by any L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Company shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. If the Company fails to so reimburse
such L/C Issuer of the Letter of Credit by the applicable time specified in the
immediately preceding sentence, such L/C Issuer shall promptly notify the
Administrative Agent of such failure to reimburse and of the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the Administrative Agent
shall promptly notify each Lender of amount of such Lender’s Applicable
Percentage thereof. In such event, the Company shall be deemed to have requested
a Committed Borrowing of Base Rate Loans to be

 

42



--------------------------------------------------------------------------------

disbursed on such date in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by any L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Company in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until a Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer. If any Lender fails to fund its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c), any principal payment in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
such L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

43



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or the Foreign Borrower, as applicable, or any Subsidiary may
have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), such L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

44



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any Subsidiary or
any waiver by such L/C Issuer which does not in fact materially prejudice the
Company or any Subsidiary;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will notify the applicable L/C Issuer as promptly as practicable but in no event
later than 2 Business Days following the receipt by a Responsible Officer of a
copy of such Letter of Credit or amendment provided by the Administrative Agent
or the applicable L/C Issuer. The Company shall be conclusively deemed to have
waived any such claim against the applicable L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any

 

45



--------------------------------------------------------------------------------

Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against the applicable L/C Issuer,
and the applicable L/C Issuer may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by the
applicable L/C Issuer’s willful misconduct or gross negligence or the applicable
L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The applicable L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the applicable L/C Issuer shall not be
responsible to the Company for, and such L/C Issuer’s rights and remedies
against the Company shall not be impaired by, any action or inaction of such L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where such L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount then available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit (or in the case of the Existing Letters of Credit, after
the end of September, 2011), on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

46



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to the applicable L/C Issuer for its own account,
in Dollars, a fronting fee (i) with respect to each commercial Letter of Credit,
equal to the greater of (A) $250.00 or (B) 1/8 of 1% per annum times the Dollar
Equivalent of the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Borrower and the applicable L/C Issuer, computed on the Dollar
Equivalent of the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
greater of (A) $250.00 or (B) 1/8 of 1% per annum times the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit (or in the case of Existing Letters of
Credit, after the end of December, 2011), on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. In addition, the
Company shall pay directly to the applicable L/C Issuer for its own account, in
Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to
reimburse, or to cause the applicable Subsidiary to reimburse, the applicable
L/C Issuer hereunder for any and all drawings under such Letter of Credit. The
Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (i) to the Company, in Dollars
(each such loan to the Company, a “Domestic Swing Line Loan”) and (ii) to the
Foreign Borrower, in Dollars, Euros, Sterling or another Alternative Currency
approved for such purpose by the Swing Line Lender pursuant to Section 1.06
(each such Loan to the Foreign Borrower, a “Foreign Swing Line Loan” and
collectively with the Domestic Swing Line Loans, the “Swing Line Loans”) from
time to time on any Business Day during the Availability Period; provided that
(x) after giving effect to any Swing Line Loan, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, (ii) the Revolving Credit Exposure shall
not exceed such Lender’s Commitment, (iii) the Outstanding Amount of the Swing
Line Loans shall not exceed the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Committed Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment,
(iv) the Outstanding Amount of Domestic Swing Line Loans shall not exceed the
Domestic Swing Line Sublimit, (v) the Outstanding Amount of Foreign Swing Line
Loans shall not exceed the Foreign Swing Line Sublimit, and (vi) in the case of
a Foreign Swing Line Loan, the Outstanding Amount of all Loans made to the
Foreign Borrower shall not exceed the Foreign Borrower Sublimit, (y) neither the
Company nor the Foreign Borrower shall

 

47



--------------------------------------------------------------------------------

use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine in good faith that it has, or will by such
Credit Extension have, Fronting Exposure. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Company or the Foreign
Borrower, as applicable, may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest as set forth in Section 2.08. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures.

(i) Domestic Swing Line Loans. Each Swing Line Borrowing of a Domestic Swing
Line Loan shall be made upon the Company’s notice to the Swing Line Lender and
the Administrative Agent (at the Administrative Agent’s Office with respect to
Dollars), which may be given by telephone. Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 12:00 noon on
the requested borrowing date, and shall specify (A) the amount to be borrowed,
which shall be a minimum of $1,000,000 or a whole multiple of $100,000 in excess
thereof and (B) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
1:00 p.m. on the date of the proposed Swing Line Borrowing of Domestic Swing
Line Loans (x) directing the Swing Line Lender not to make such Domestic Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (y) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Domestic Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.

(ii) Foreign Swing Line Loans. Each Swing Line Borrowing of a Foreign Swing Line
Loan shall be made upon the Foreign Borrower’s delivery of a written Swing Line
Loan Notice, appropriately completed and signed by two Responsible Officers of
the Foreign Borrower (delivered at the Administrative Agent’s Office with
respect to the requested currency of such Foreign Swing Line Loan). Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 10:00 a.m. (London time) on the requested borrowing date, and
shall specify (A) the amount to be borrowed, which shall be in a minimum of the
Alternative Currency Equivalent of $1,000,000 or a whole multiple of $100,000 in
excess thereof, (B) the currency of the Foreign Swing Line Loans to be borrowed,
and (C) the requested borrowing date, which shall be a Business Day. Unless the
Swing Line Lender has received notice from the Administrative Agent (including
at the request of any Lender) prior to 11:00 a.m. (London time) on the date of
the proposed Swing Line Borrowing (1) directing the Swing Line Lender not to
make such Foreign Swing Line Loan as a result of the limitations set forth in
the first proviso to

 

48



--------------------------------------------------------------------------------

the first sentence of Section 2.04(a), or (2) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. (London time) on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Foreign Swing Line Loan available to the Foreign
Borrower

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company or the Foreign Borrower, as applicable (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make (x) a Base Rate Committed Loan, in respect of Domestic Swing
Line Loans and (y) a Eurocurrency Rate Loan, in respect of Foreign Swing Line
Loans, in each case in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans but subject to the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Company or the Foreign Borrower, as applicable, with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan or Eurocurrency Rate Loan, as
applicable, to the Company or to the Foreign Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans, submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company, the Foreign
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
or the Foreign Borrower, as applicable, to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company (on behalf of the Foreign Borrower, if
applicable) for interest on the Swing Line Loans. Until a Lender funds its Base
Rate Committed Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Lender’s Applicable Percentage shall be solely for the
account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company or the Foreign Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.

2.05 Prepayments.

(a) Each Borrower may, upon notice from such Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay its Committed Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) one Business Day prior to the date of prepayment of Base Rate

 

50



--------------------------------------------------------------------------------

Committed Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
the applicable Alternative Currency Equivalent of $5,000,000 or a whole multiple
of the applicable Alternative Currency Equivalent of $1,000,000 in excess
thereof; and (iv) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to
be prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. The applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.18, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

(b) The Company or the Foreign Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than (A) in the case of Domestic Swing
Line Loans, 12:00 noon on the date of the prepayment and (B) in the case of
Foreign Swing Line Loans, 10:00 a.m. (London time) on the date that is one
Business Day prior to the date of such prepayment and (ii) any such prepayment
shall be in a minimum principal amount of (A) $100,000, or a whole multiple of
$50,000 in excess thereof, in the case of Domestic Swing Line Loans and (B) the
applicable Alternative Currency Equivalent of $500,000, in the case of Foreign
Swing Line Loans. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c) If the Administrative Agent notifies the Company and the Foreign Borrower at
any time that the Total Outstandings at such time exceed an amount equal to the
Aggregate Commitments then in effect, then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Loans (provided that the
Foreign Borrower shall repay only those Loans that are attributable to it)
and/or the Company shall Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
or Cash Collateralization to an amount not to exceed 100% of the Aggregate
Commitments then in effect; provided, however, that, the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect. The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral (but only to the extent that, at such time, the Total
Outstandings exceed the Aggregate Commitments), request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.

(d) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Domestic Swing Line Loans that are not Cash
Collateralized by the Company at such time exceeds an amount equal to the
Domestic Swing Line Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Company shall prepay the Domestic Swing Line
Loans in an aggregate amount sufficient to reduce such Outstanding Amount as of
such date of payment to an amount not to exceed 100% of the Domestic Swing Line
Sublimit.

 

51



--------------------------------------------------------------------------------

(e) If the Administrative Agent notifies the Foreign Borrower at any time that
the Outstanding Amount of all Foreign Swing Line Loans that are not Cash
Collateralized by the Foreign Borrower at such time exceeds an amount equal to
the Foreign Swing Line Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Foreign Borrower shall prepay the Foreign
Swing Line Loans in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the Foreign
Swing Line Sublimit

(f) If the Administrative Agent notifies the Foreign Borrower at any time that
the Outstanding Amount of all Loans made to the Foreign Borrower at such time
exceeds an amount equal to the Foreign Borrower Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Foreign Borrower
shall prepay Loans made to them in an aggregate amount sufficient to reduce such
Outstanding Amount of such Loans as of such date of payment to an amount not to
exceed 100% of the Maximum Foreign Borrower Sublimit.

2.06 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit, the Foreign Borrower
Sublimit, or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage (without giving effect to any adjustments
under Section 2.16). All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.07 Repayment of Loans. Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower and outstanding on such date. The Company or the Foreign Borrower shall
repay each Swing Line Loan made to the Company or the Foreign Borrower on the
earlier to occur of (a) the date ten Business Days after such Loan is made and
(b) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the lesser of (x) the Highest
Lawful Rate and (y) the Eurocurrency Rate for such Interest Period plus the
Applicable Rate plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (ii) each Loan denominated in Dollars and made
as a Base Rate Committed Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the lesser of (x) the Highest Lawful Rate and (y) the Base Rate plus the
Applicable Rate; (iii) each Domestic Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (x) the Highest Lawful Rate and (y) the
Daily Floating LIBOR Rate plus the Applicable Rate and (iv) each Foreign Swing
Line Loan shall bear interest at the lesser of (x) the Highest Lawful Rate and
(y) the Overnight Rate plus the Applicable Rate for Domestic Swing Line Loans.

 

52



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by either Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
defaulting Borrower shall pay interest on the principal amount of all
outstanding Obligations or Foreign Obligations hereunder, as applicable,
attributable to such defaulting Borrower at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Company and the Foreign Borrower (in respect of the
following clause (i)) shall pay (in the case of the following clause (i), each
in accordance with its pro rata share of the Outstanding Amount of Committed
Loans) to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage, a commitment fee in Dollars equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the end of
September, 2011, and on the last day of the Availability Period. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Company shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters (and the Foreign Borrower shall reimburse the
Company for such fees in an amount equal to its pro rata share thereof). Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

53



--------------------------------------------------------------------------------

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified (and the Foreign Borrower shall reimburse the Company for such fees in
an amount equal to its pro rata share thereof). Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans bearing interest based on clause (b) of the definition of “Base Rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent (or, if applicable, the Swing Line Lender or applicable L/C
Issuer) of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender and each L/C Issuer shall be
evidenced by one or more accounts or records maintained by such Lender or such
L/C Issuer and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
or such L/C Issuer shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders or such L/C Issuer to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any L/C Issuer and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) its Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

54



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Company or by the Foreign Borrower
with respect to the Obligations or the Foreign Obligations, as applicable, shall
be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency and Foreign Swing Line Loans, all
payments by the Company or by the Foreign Borrower hereunder with respect to the
Obligations or the Foreign Obligations, as applicable, shall be made to the
Administrative Agent, for the account of the respective Lenders (including
without limitation, the Swing Line Lender) to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Company or by the Foreign Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency and Foreign Swing Line Loans (in each case, as such Loans
or Swing Line Loans may be attributable to the Obligations or the Foreign
Obligations, as applicable) shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Company or the Foreign Borrower, as applicable, is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the
immediately following Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Company or by the Foreign
Borrower, as applicable, shall come due on a day other than a Business Day,
payment shall be made on the immediately following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. All payments to
be made by a Lender shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Company or the Foreign Borrower, as applicable,
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to the Base
Rate Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to

 

55



--------------------------------------------------------------------------------

such Borrower the amount of such interest paid by such Borrower for such period.
If such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company or the Foreign
Borrower, as applicable, prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that the applicable Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable L/C Issuer, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders or the applicable L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

A notice of the Administrative Agent to any Lender, the Company or the Foreign
Borrower, as applicable, with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans, in each case to the Company or to the Foreign Borrower, as applicable,
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Committed Loan, to fund any such participation
or to make any payment under Section 11.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

 

56



--------------------------------------------------------------------------------

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $100,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000 and (ii) no
such request shall increase the Letter of Credit Sublimit, the Domestic Swing
Line Sublimit, the Foreign Swing Line Sublimit or the Foreign Borrower Sublimit.
At the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, each L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

57



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of each Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (ii) in the case of the Borrowers, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (except that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsection (a) of Section 5.06 shall
be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01, except that to the extent
such representations and warranties refer to statements furnished pursuant to
clause (b) of Section 6.01, the representations and warranties in subclauses (i)
and (ii) of clause (a) of Section 5.06 shall be qualified by reference to the
absence of footnotes and shall be subject to year-end adjustments, (B) no
Default exists and (C) the Company and its Subsidiaries are in pro forma
compliance with the financial covenants contained in Sections 7.10, 7.11, and
7.12. The Company and the Foreign Borrower, as applicable, shall prepay any
Revolving Credit Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages arising from any non-ratable increase in the Commitments under this
Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Company shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or applicable L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Company will,

 

58



--------------------------------------------------------------------------------

promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16, or 8.02 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the applicable L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize such L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.15; fourth, as
the Company or the Foreign Borrower, as applicable, may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company or the Foreign Borrower,
as applicable, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with

 

59



--------------------------------------------------------------------------------

respect to Loans under this Agreement and (y) Cash Collateralize the applicable
L/C Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.15; sixth, to the payment of any amounts owing to the
Lenders, the applicable L/C Issuer or Swing Line Lender as a result of any final
and non-appealable judgment of a court of competent jurisdiction obtained by any
Lender, such L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company or the Foreign Borrower, as
applicable, as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and neither the Company nor the Foreign Borrower shall be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Company or the Foreign Borrower, as applicable,
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the applicable L/C Issuer and Swing Line Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

60



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company or the Foreign Borrower, as applicable, shall have otherwise
notified the Administrative Agent at such time, such Person shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company or the Foreign Borrower, as applicable, shall, without prejudice to
any right or remedy available to it hereunder or under applicable Law,
(x) first, prepay Swing Line Loans in an amount equal to the Swing Line Lenders’
Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Company, the Foreign Borrower, the
Administrative Agent, Swing Line Lender and each L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.17 Designation of Material Subsidiaries. If, at the time a Compliance
Certificate is delivered pursuant to Section 6.02(b), the Material Subsidiaries
that are Domestic Subsidiaries are insufficient to satisfy each of the
thresholds set forth in part (a) of the definition of Material Subsidiaries, the
Company shall, no later than thirty (30) days after the date of delivery of such
Compliance Certificate, designate in writing to the Administrative Agent such
additional Domestic Subsidiaries as “Material Subsidiaries” as are necessary to
comply with such definition. In the case of any designations pursuant to this
Section each such designated Subsidiary shall comply with all the applicable
provisions of Section 6.14 within the time provided therein.

 

61



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

 

(a) Payments Free of Taxes; Obligations to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient

 

62



--------------------------------------------------------------------------------

or required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or a
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or a L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or any L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below. In the
event of such a payment to the Administrative Agent by a Loan Party, upon the
request of the Company, the Administrative Agent shall assign to the applicable
Loan Party any claims that the Administrative Agent may have against the
applicable Lender or L/C Issuer with respect to the payments to the
Administrative Agent that were required to have been made pursuant to
Section 3.01(c)(ii) below; provided, however, that the right of set off provided
in the last sentence of Section 3.01(c)(ii) below shall not be assignable by the
Administrative Agent to a Loan Party.

(ii) Each Lender and L/C Issuer shall, and does hereby, severally indemnify the
Company and the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, against (x) any Indemnified Taxes
attributable to such Lender or the applicable L/C Issuer (but only to the extent
that the Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(d) relating to the maintenance of a Participant
Register and (z) any Excluded Taxes attributable to such Lender or the
applicable L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or any
other Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Company shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Company, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Company or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation

 

63



--------------------------------------------------------------------------------

prescribed by applicable Law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent, whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents

 

64



--------------------------------------------------------------------------------

from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or any L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or any L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Loan Party, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by

 

65



--------------------------------------------------------------------------------

the relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to a Loan Party pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or any L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or any L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender in good faith determines (which such
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans (whether denominated in Dollars
or an Alternative Currency) whose interest is determined by reference to the
Eurocurrency Rate, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist (which such
Lender agrees to do promptly upon the occurrence thereof). Upon receipt of such
notice, (x) the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or convert all such Eurocurrency Rate Loans of
such Lender to (A) in the case of such Loans that are made to the Company and
denominated in Dollars, Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), or (B) in the case of any other Loan, a Loan bearing interest
at the applicable Overnight Rate for the currency in which such Loan was
denominated prior to such conversion plus the Applicable Rate for Eurocurrency
Rate Loans. Such prepayment or conversion shall occur either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders in good faith
determine (which such determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that for any reason in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (a) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for

 

66



--------------------------------------------------------------------------------

determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency) or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of (or a conversion to) (A) in the case of such Loans that are (or are
proposed to be) made to the Company and denominated in Dollars, Base Rate Loans
in the amount specified therein or (B) in the case of any other Loans, a Loan
bearing interest at the Overnight Rate for the requested currency, or in the
case of a conversion of an existing Loan, the currency in which such Loan was
denominated prior to such conversion plus the Applicable Rate for Eurocurrency
Rate Loans.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the applicable L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit issued by such L/C Issuer or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurocurrency Rate (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender or any L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Company will pay (or cause the applicable Borrower to pay)
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

67



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any L/C Issuer in good faith
determines (which such determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that any Change in Law affecting such
Lender or any L/C Issuer or any Lending Office of such Lender or such Lender’s
or such L/C Issuer’s holding company, if any, regarding capital requirements has
or would have the effect of reducing the rate of return on such Lender’s or such
L/C Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Line Loans held by, such Lender, or the Letters of Credit issued by such
L/C Issuer, to a level below that which such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Company will pay
(or cause the applicable Borrower to pay) to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or such L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or such L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or a L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. The Company or the Foreign Borrower, as
applicable, shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Company or the Foreign Borrower, as applicable, shall

 

68



--------------------------------------------------------------------------------

have received at least 10 Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 Business
Days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company or the Foreign Borrower, as
applicable, shall promptly compensate such Lender for, and hold such Lender
harmless, from any loss, cost or expense incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(ii) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Borrower;

(iii) any failure by such Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(iv) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract but excluding any loss of
profits or margin. The Company or the Foreign Borrower, as applicable, shall
also pay any reasonable and customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by the Company or the Foreign
Borrower, as applicable, to the Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay additional
amounts to any Lender, any L/C Issuer, or any Governmental Authority for the
account of any Lender or any L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of such
Borrower such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Company or the Foreign Borrower, as applicable, hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or any L/C Issuer in
connection with any such designation or assignment.

 

69



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or gives a notice provided for under Section 3.02 or if any Loan
Party is required to pay additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Company may replace such Lender
in accordance with Section 11.13.

(c) Limitation on Compensation. Notwithstanding anything to the contrary in this
Article III, no Loan Party shall be required to compensate the Administrative
Agent or any Lender (as applicable) under Section 3.01 for Taxes or Other Taxes,
under Section 3.04(a) for any increased cost or reduction described therein,
under Section 3.04(b) for any reduction described therein, or under Section 3.05
for any loss, cost or expense described therein, if such Taxes, Other Taxes,
increased cost, reduction, loss, cost or expense, as applicable, shall have been
incurred (or assessed, with respect to Taxes or Other Taxes) more than 270 days
prior to the date that the Administrative Agent or such Lender (as applicable)
delivers the demand described in the applicable Section; provided, however, to
the extent that any such costs are imposed retroactively, the Administrative
Agent and the Lenders shall be entitled to recover such costs from the date such
costs were retroactively imposed, provided that a request for reimbursement of
such costs is provided to the Company within 270 days of the Administrative
Agent and the Lenders becoming aware of such retroactive costs.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or “PDFs” (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each Lender:

(i) executed counterparts of this Agreement, the Guaranties and the applicable
Security Instruments, sufficient in number for distribution to the
Administrative Agent, each Lender, the Company and the Foreign Borrower;

(ii) Notes executed by each of the Borrowers in favor of each Lender that has
requested Notes;

(iii) such certificates, resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers, secretaries or assistant
secretaries (or other individuals performing similar functions) of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

 

70



--------------------------------------------------------------------------------

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing or the
equivalent thereof (to the extent applicable) and qualified to engage in
business in its jurisdiction of incorporation or organization;

(v) a favorable opinion of counsel to the Loan Parties including special counsel
to the Foreign Borrower in Luxembourg, special counsel to the Swiss Pledgor in
Switzerland, and special counsel to the Foreign Guarantor in Poland, in each
case, addressed to the Administrative Agent and each Lender (and expressly
permitting reliance by successors and assigns of the Administrative Agent and
each Lender), as to the matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent or the Required Lenders may reasonably
request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate for each Company and the Foreign Borrower, as applicable,
signed by a Responsible Officer thereof certifying (A) that the conditions
specified in Sections 4.02(a) and (b) have been satisfied, (B) that there has
been no event or circumstance since the date of the Audited Financial Statements
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect and (C) the current Debt Ratings;
and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) The Administrative Agent shall have received original stock certificates or
other certificates, if any, evidencing the Equity Interests pledged pursuant to
the Security Instruments, together with an undated transfer power for each such
certificate duly executed in blank by the registered owner thereof, for any such
Equity Interests that are certificated.

(c) The Administrative Agent shall have received the results of a Lien search
(including a search as to judgments and tax matters), in form and substance
reasonably satisfactory thereto, made against the Loan Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in assets of the same
type as the Collateral of such Loan Party, indicating among other things that
the assets of each such Loan Party are free and clear of any Lien (except for
Liens permitted pursuant to Section 7.01).

(d) Any fees and expenses required to be paid on or before the Closing Date
under the Fee Letters or under any Loan Document shall have been paid.

(e) Unless waived by the Administrative Agent, the Company and the Foreign
Borrower, as applicable, each shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to

 

71



--------------------------------------------------------------------------------

or on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date, and
(ii) that for purposes of this Section 4.02, the representations and warranties
contained in subsection (a) of Section 5.06 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, except that to the extent such representations and warranties
refer to statements furnished pursuant to subsection (b) of Section 6.01, the
representations and warranties in subclauses (i) and (ii) of subsection (a) of
Section 5.06 shall be qualified by reference to the absence of footnotes and
shall be subject to year-end adjustments.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) the Swing Line Lender (in the case of any Foreign Swing
Line Loan) or the applicable L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice
(x) requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans or (y) deemed submitted pursuant to
Section 2.04(c)(i)) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

72



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Company, as to itself and its Subsidiaries, and the Foreign Borrower solely
as to itself and its Subsidiaries, represents and warrants to the Administrative
Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each other Material
Subsidiary (a) is duly organized or formed, validly existing and, as applicable,
in good standing or the equivalent thereof (to the extent applicable) under the
Laws of the jurisdiction of its incorporation, organization or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and is
licensed and, as applicable, in good standing or the equivalent thereof (to the
extent applicable) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
in the case of the preceding clause (b) to the extent that any such violation,
conflict, breach, contravention or creation would not reasonably be expected to
have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party that is a party thereto, enforceable against each
Loan Party that is party thereto in accordance with its terms, except that the
enforceability hereof and thereof may be limited by Debtor Relief Laws.

5.05 Financial Statements; No Material Adverse Effect; Casualty Events.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its consolidated Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date hereof, including liabilities for taxes, material
commitments and Indebtedness.

 

73



--------------------------------------------------------------------------------

(b) Schedule 5.05 sets forth all material indebtedness and other material
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries in excess of $25,000,000 in the aggregate not reflected on the
August 31, 2011 financial statements referred to above, incurred after the date
of such financial statements but prior to the Closing Date, including
liabilities for material commitments and Indebtedness in excess of $25,000,000
in the aggregate.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation.

(a) Except as set forth in the Company’s Form 10K for the period ended
August 31, 2011 filed with the SEC, there are no proceedings, claims or disputes
pending or, to the actual knowledge of the Company, threatened or contemplated,
at Law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Material Subsidiaries or against any of their
respective properties or revenues that individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.

(b) There are no proceedings, claims or disputes pending or, to the actual
knowledge of the Company, threatened or contemplated, at Law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Material Subsidiaries or against any of their respective properties
or revenues that purport to pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby.

5.07 No Default. Neither the Company nor any Material Subsidiary is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and its Material
Subsidiaries has good record and indefeasible title to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Material Subsidiaries is subject to no Liens,
other than Permitted Liens.

5.09 Environmental Compliance. The Company and its Material Subsidiaries have
complied with all Environmental Laws except for any Environmental Liability as a
result of any non-compliance therewith which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Company and its Material Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies of similar size engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates, except to the extent failure to maintain any
such insurance would not reasonably be expect to result in a Material Adverse
Effect.

5.11 Taxes. The Company and its Material Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties,

 

74



--------------------------------------------------------------------------------

income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Company or any Material Subsidiary that
would, if made, have a Material Adverse Effect. The Federal income tax
liabilities of the Company and its Subsidiaries have been determined by the
Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended August 31, 2007.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability which has resulted or which
would reasonably be expected to have a Material Adverse Effect; (iii) neither
the Company nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA) which
has resulted or which would reasonably be expected to have a Material Adverse
Effect; (iv) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan which has resulted or which would reasonably be expected to have a Material
Adverse Effect; and (v) neither the Company nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA
which has resulted or which would reasonably be expected to have a Material
Adverse Effect.

(d) Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan on the Closing Date, other than those listed on
Schedule 5.12(d) hereto.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are (as applicable) fully paid and non-assessable and
are owned by the applicable Loan Party in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens (other than Liens permitted under
Section 7.01). The Company owns no Equity Interests in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13. All
of the outstanding Equity Interests in the Company have been validly issued, and
are fully paid and non-assessable. Each of the Domestic Guarantors (other than
the Company), the Foreign Borrower and the Foreign Guarantor and each Material
Subsidiary is identified as such in Part (a) of Schedule 5.13.

 

75



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower nor any Subsidiary is engaged or will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the applicable Borrower only or of the Company and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between any
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

(b) None of the Company, any Person Controlling the Company or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15 Disclosure. The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions actually
known to the Company to which it or any of its Subsidiaries is subject, and all
other matters actually known to it, that would reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (as modified or supplemented by other written
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Company represents only
that such information was prepared in good faith based on assumptions believed
to be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.17 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company is set forth on
Schedule 11.02. The true and correct unique identification number of the Foreign
Borrower that has been issued by its jurisdiction of organization and the name
of such jurisdiction are set forth on Schedule 5.17.

5.18 Intellectual Property; Licenses, Etc. The Company and its Material
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Company, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

76



--------------------------------------------------------------------------------

5.19 Solvency. The Company is, the Foreign Borrower is, and the Company and its
Subsidiaries are on a consolidated basis, Solvent.

5.20 Representations as to Foreign Obligors.

(a) Each Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.21 OFAC. Neither Borrower, any Subsidiary of either Borrower or (to the
knowledge of the Company) any Affiliate of either Borrower: (a) is a Sanctioned
Person, (b) has any of its assets in Sanctioned Entities, or (c) derives any of
its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities, in each case, that would constitute a violation
of applicable Laws. The proceeds of any Credit Extension will not be used and
have not been used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, in each case, that would constitute a violation of applicable Laws.

 

77



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations as to which no
claim has been asserted and (ii) obligations and liabilities under Secure Cash
Management Accounts and Secured Hedge Agreements) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Company
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03, 6.11 and 6.16) cause each Material Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent with sufficient
copies for each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

(a) as soon as available and in any event within 5 days after the date that
annual financial statements are required to be filed with the SEC, but in no
event later than 100 days after the close of each fiscal year, copies of:

(i) consolidated and consolidating (by business segment) balance sheets of the
Company and its consolidated Subsidiaries as of the close of such fiscal year;

(ii) consolidated and consolidating (by business segment) statements of income
and retained earnings of the Company and its consolidated Subsidiaries for such
fiscal year; and

(iii) consolidated statements of cash flows of the Company and its consolidated
Subsidiaries for such fiscal year,

in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year, and the Company further agrees to provide with such
financial statements information (by business segment) as to the amount charged
to amortization and depreciation expense, interest expense, rental expense and
capital spending for such fiscal year and the unamortized balance of goodwill as
of the end of such fiscal year, all in reasonable detail and accompanied by an
unqualified opinion thereon of a public accounting firm of recognized national
standing to the effect that the consolidated financial statements present
fairly, in all material respects, the consolidated financial position of the
Company and its consolidated Subsidiaries as of the end of the fiscal year being
reported on and the consolidated results of the operations and cash flows for
said year in conformity with GAAP and applicable Securities Laws, without
expressing a doubt as to the ability of the Company to continue as a going
concern or like qualification or exception or any qualification or exception as
to the scope of such audit, and that the examination of such accountants in
connection with such financial statements has been conducted in accordance with
generally accepted auditing standards and included such tests of the accounting
records and such other auditing procedures as said accountants deemed necessary
in the circumstances;

(b) as soon as available and in any event within 5 days after the date that
quarterly financial statements are required to be filed with the SEC (excluding
the last quarterly fiscal period of each fiscal year), but in no event later
than 50 days after the end of each quarterly fiscal period (except the last) of
each fiscal year, copies of:

(i) consolidated and consolidating (by business segment) balance sheets of the
Company and its consolidated Subsidiaries as of the close of such quarterly
fiscal period, and, to the extent available to the Company, setting forth in
comparative form the consolidated figures for the corresponding period of the
preceding fiscal year;

 

78



--------------------------------------------------------------------------------

(ii) consolidated and consolidating (by business segment) statements of income
of the Company and its consolidated Subsidiaries for the portion of the fiscal
year ending with such quarterly fiscal period, and, to the extent available to
the Company, in each case setting forth in comparative form the consolidated
figures for the corresponding periods of the preceding fiscal year; and

(iii) consolidated statements of cash flows of the Company and its consolidated
Subsidiaries for the portion of the fiscal year ending with such quarterly
fiscal period, and, to the extent available to the Company, setting forth in
comparative form the consolidated figures for the corresponding period of the
preceding fiscal year,

all in reasonable detail and certified as complete and correct by an authorized
financial officer of the Company and the Company further agrees to provide with
such financial statements information (by business segment) as to the amount
charged to amortization and depreciation expense, interest expense, rental
expense and net capital spending, in each case for the periods indicated above
and the unamortized balance of goodwill as at the end of the periods indicated
above.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports of the Company by independent accountants in
connection with the accounts or books of the Company or any Subsidiary, or any
audit of any of them;

(c) promptly after the same are available, copies of each (i) annual report,
proxy or financial statement or, at the Administrative Agent’s request, copies
of each other report or communication sent to the stockholders of the Company,
and copies of all annual, regular, periodic and special reports (including Forms
10K, 10Q and 8K) and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto and (ii) without duplication, copies of any certifications or affidavits
required by the SEC in connection with the filing of Forms 10K, 10Q and 8K; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether

 

79



--------------------------------------------------------------------------------

sponsored by the Administrative Agent); provided that: (i) the Company shall
deliver paper copies of such documents to the Administrative Agent for any
Lender that requests the Company to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates if required by
Section 6.02(a) to the Administrative Agent and each of the Lenders. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials” by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each a
“Public Lender”). Each Borrower hereby agrees that so long as such Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute confidential
information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
Borrowers shall be under no obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including to the extent any of the following would
reasonably be expected to result in a Material Adverse Effect, (i) any breach or
non-performance of, or any default (after giving effect to any applicable grace
or cure period) under, a Contractual Obligation of the Company or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; or

(d) of any announcement by Moody’s or S&P of any change in a Debt Rating.

 

80



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company or such Material
Subsidiary; (b) all lawful claims which, if unpaid, would by Law become a Lien
upon its property, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Material Subsidiary; and
(c) all Indebtedness with a principal obligation of not less than $10,000,000,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment used in the operation of its business in good
working order and condition, ordinary wear and tear excepted and except in
connection with transactions permitted by Section 7.05; and (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, write, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP, consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Material Subsidiary, as the case may
be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Material Subsidiary, as the case may be.

 

81



--------------------------------------------------------------------------------

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent, on behalf of Lenders, to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, in each case as
reasonably necessary, and all at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
(which notice shall include the subject matter of the proposed inspection,
examination or discussion) to the Company; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours upon no less than two days advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12 Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (a) comply, and take all
reasonable actions to cause any lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

6.13 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are necessary to maintain the
enforceability of, and the practical realization by the Secured Parties of the
intended benefit of, the applicable Loan Documents against such Foreign
Obligors.

6.14 Notices Regarding Subsidiaries; Covenant to Guarantee and Give Security;
Scope of Collateral.

(a) Notices and Information. Provide notice to the Administrative Agent (i) no
later than 15 days after the date on which any Person becomes, as a result of
formation or acquisition, a Domestic Subsidiary that is not a Domestic Guarantor
but is a Material Subsidiary (other than by virtue of clause (ii) of the proviso
contained in the definition of “Material Subsidiary”) and (ii) no later than
30 days after the delivery of each Compliance Certificate (A) of any Domestic
Subsidiary that is not a Domestic Guarantor but is as of the last day of the
fiscal quarter for which such Compliance Certificate was delivered a Material
Subsidiary, (B) of any Domestic Subsidiary whose Equity Interests have not been
pledged pursuant to a Security Instrument, and (C) of any First-Tier Foreign
Subsidiary whose Equity Interests have not been pledged pursuant to a Security
Instrument unless the pledge thereof has previously been determined by the
Administrative Agent and the Company not to be required because the cost and the
consequences (including any adverse tax consequences) of such a pledge is
excessive in relation to the benefits afforded thereby.

(b) Domestic Guarantors and Collateral. Within 30 days (or such later time as
may be determined by the Administrative Agent in its sole discretion) after the
date any notice is provided, or is required to be provided, pursuant to
Section 6.14(a)(i) or 6.14(a)(ii)(A) or (B) above, if any relevant Person is an
indirect or direct Domestic Subsidiary that is a Material Subsidiary, cause such
Domestic Subsidiary to (as applicable):

 

82



--------------------------------------------------------------------------------

(i) become a Domestic Guarantor by execution and delivery to the Administrative
Agent of a joinder agreement in the form provided in the Domestic Guaranty or in
such other form as is reasonably acceptable to the Administrative Agent;

(ii) except during a (A) Level One Collateral Release Period, grant a security
interest in all of its assets of the type constituting, or required to
constitute, Level One Collateral (subject to the exceptions contained in the
applicable Security Instruments) owned by such Domestic Subsidiary by execution
and delivery to the Administrative Agent of a supplement or joinder agreement in
the form provided in the applicable Security Instrument or in such other form as
is reasonably acceptable to the Administrative Agent and (B) Level Two
Collateral Release Period, grant a security interest in all of its assets of the
type constituting, or required to constitute, Level Two Collateral; and

(iii) in furtherance of clauses (i) and (ii) above, deliver to the
Administrative Agent for the benefit of the Secured Parties, (A) such other
document or documents as the Administrative Agent shall reasonably deem
appropriate to effect the purposes set forth in such clauses, (B) such documents
and certificates referred to in Section 4.01 (including, without limitation,
legal opinions) as may be reasonably requested by the Administrative Agent,
(C) except during a Collateral Release Period, such original Collateral
(together with transfer powers) and other items as may be required to be
delivered hereunder and under the terms of the applicable Security Instruments,
(D) updated schedules to the Loan Documents if, and as, requested by the
Administrative Agent and (E) such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(c) First-Tier Foreign Subsidiary Pledges. Except during a Collateral Release
Period and subject to the proviso at the end of this subsection (c), within
30 days (or such later time as may be determined by the Administrative Agent in
its sole discretion) after the date any notice is provided, or is required to be
provided, pursuant to Section 6.14(a)(ii)(C) above, cause the Company or
Domestic Subsidiary that owns the Equity Interests in a First-Tier Foreign
Subsidiary (other than any Excluded Foreign Subsidiary) to deliver to the
Administrative Agent for the benefit of the Secured Parties a Security
Instrument (or such other document or documents as the Administrative Agent
shall deem appropriate for such purpose) executed by the applicable owner or
owners of the Equity Interests of such First-Tier Foreign Subsidiary and other
documentation, as specified by and in form and substance reasonably satisfactory
to the Administrative Agent, in each case pledging sixty-five percent (65%) of
the Equity Interests (which pledge shall only be required to include 65% of the
voting Equity Interests) of such First-Tier Foreign Subsidiary (including
without limitation, (x) if applicable, original stock certificates (or the
equivalent thereof) evidencing such percentage of the Equity Interests issued by
such First-Tier Foreign Subsidiary, together with transfer powers, (y) Foreign
Pledges and other documentation governed or required by the Laws of, or
customary in, the jurisdiction in which such First-Tier Foreign Subsidiary is
organized, and (z) to the extent reasonably requested by the Administrative
Agent, documents and certificates referred to in Section 4.01, updated schedules
to the Loan Documents (in each case with respect to such First-Tier Foreign
Subsidiary) and other such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent); provided that the provisions of this subsection (c)
shall not apply to any pledge of Equity Interests: as to which both the
Administrative Agent and the Company reasonably determine that the costs and
consequences (including any adverse tax consequences) of obtaining such a pledge
is excessive in relation to the benefits afforded thereby.

 

83



--------------------------------------------------------------------------------

(d) Level Two Collateral Event. If at any time a Level Two Collateral Event
shall occur, within 30 days (or such later time as may be determined by the
Administrative Agent in its sole discretion), the Company shall, and shall cause
each Domestic Guarantor to,

(i) grant a security interest in all of its assets of the type constituting, or
required to constitute, Level Two Collateral (subject to the exceptions
contained in the applicable Security Instruments) owned by the Company and each
Domestic Guarantor by execution and delivery to the Administrative Agent of a
supplement or joinder agreement in the form provided in the applicable Security
Instrument or in such other form as is reasonably acceptable to the
Administrative Agent; and

(ii) in furtherance of clause (i) above, deliver to the Administrative Agent for
the benefit of the Secured Parties, (A) such other document or documents as the
Administrative Agent shall reasonably deem appropriate to effect the purposes
set forth in such clause, (B) such documents and certificates referred to in
Section 4.01 (including, without limitation, legal opinions) as may be
reasonably requested by the Administrative Agent, (C) such original Collateral
(together with transfer powers) and other items as may be required to be
delivered under the terms of the applicable Security Instruments, and (D) such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope reasonably satisfactory to the Administrative Agent.

For avoidance of doubt, any time that a Level Two Collateral Event shall have
occurred and be in effect, Level One Collateral shall continue to be pledged
pursuant to the Pledge Agreement.

(e) Scope of Collateral Application. Notwithstanding anything to the contrary in
this Credit Agreement or in any other Loan Document, the Administrative Agent,
the L/C Issuers, the Swing Line Lender and the Lenders agree and acknowledge,
for the avoidance of doubt, that (i) the Foreign Borrower shall be liable only
for repayment of Loans that are made to it, in its capacity as a Borrower
hereunder; (ii) the Foreign Guaranty shall only guaranty the repayment of the
Foreign Obligations; and (iii) the Foreign Pledge shall only secure the Foreign
Guaranty.

6.15 Further Assurances. Promptly upon the written request by the Administrative
Agent (which may act at the request of any Lender), the Company or the
applicable Loan Party shall (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) except
during a Collateral Release Period, to the fullest extent permitted by
applicable Laws, subject any Loan Party’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Security Instruments, (iii) except during a
Collateral Release Period, perfect and maintain the validity, effectiveness and
priority of any of the Security Instruments and any of the Liens intended to be
created thereunder in accordance with the applicable terms of the Security
Instruments and (iv) except during a Collateral Release Period, assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

 

84



--------------------------------------------------------------------------------

6.16 Corporate Ratings. Use commercially reasonable efforts to maintain both a
Moody’s Debt Rating and a S&P Debt Rating at all times (or, if one of the
ratings is not available or cannot be obtained by using commercially reasonable
efforts, use commercially reasonable efforts to obtain a similar type rating
from another rating agency reasonably acceptable to the Administrative Agent).

6.17 Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.17, in each case within the time limits specified
therefor on such schedule.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations as to which no
claim has been asserted and (ii) obligations and liabilities under Secured
Management Agreements and Secured Hedge Agreements) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:

7.01 Liens. The Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):

(a) Liens for property taxes and assessments or governmental charges or levies
and Liens securing claims or demands of mechanics and materialmen, if payment
thereof is not at the time required by Section 6.04;

(b) Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
the Company or a Subsidiary shall at any time in good faith be prosecuting an
appeal or proceeding for a review and in respect of which a stay of execution
pending such appeal or proceeding for review shall have been secured or which
are covered by insurance and which are removed within 60 days after attachment;
provided the aggregate amount of such judgments and awards shall not exceed
$10,000,000;

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory landlords’ liens, but excluding any Lien imposed by ERISA) and
Liens to secure the performance of bids, tenders or trade contracts, or to
secure statutory obligations, surety or appeal bonds or other Liens of like
general nature incurred in the ordinary course of business and not in connection
with the borrowing of money, if in each case, the obligation secured is not
overdue or, if overdue, is being contested in good faith by appropriate actions
or proceedings;

(d) Liens securing Indebtedness of a Subsidiary to the Company or to a Material
Domestic Subsidiary;

(e) Liens existing as of the Closing Date and reflected in Schedule 7.01 and any
extension, renewal or replacement of such liens in connection with the
extension, renewal or refunding of the Indebtedness secured thereby, provided
(i) the principal amount of such Indebtedness is not increased, other than
through the capitalization of accrued interest, and (ii) such extension, renewal
or replacement shall be limited to all or any part of the same property that
secured the Lien extended, renewed or replaced (together with improvements on
such property);

(f) Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, alteration or
improvement of fixed assets useful and intended to be used in carrying on the
business of the Company or a Subsidiary (and any renewals or extensions of any
Indebtedness so secured), including Liens existing on such fixed assets at the
time of acquisition

 

85



--------------------------------------------------------------------------------

thereof or at the time of acquisition by the Company or a Subsidiary of any
business entity then owning such fixed assets, whether or not such existing
Liens were given to secure the payment of the purchase price of the fixed assets
to which they attach so long as they were not incurred, extended or renewed in
contemplation of such acquisition, provided (i) the Lien shall attach solely to
the fixed assets acquired, altered or improved and (ii) at the time of
acquisition, alteration or improvement of such fixed assets, the aggregate
amount remaining unpaid on all Indebtedness secured by Liens on such fixed
assets whether or not assumed by the Company or a Subsidiary shall not exceed an
amount equal to the lesser of the total cost of such acquisition, alteration or
improvement or fair market value at the time of acquisition, alteration or
improvement of such fixed assets (as determined in good faith by the Board of
Directors of the Company);

(g) Liens on Receivables and Related Assets arising under Permitted Receivables
Financing permitted under Sections 7.03(k) and 7.03(l), provided that any such
Lien shall only apply to Receivables of the Company or any applicable Subsidiary
purported to be transferred to a Receivables Financing Subsidiary or another
applicable Person in accordance with the applicable Permitted Receivables
Facility and the Related Assets with respect thereto.

(h) Liens on the assets of CMC Zawiercie S.A., a Polish joint stock company, in
an amount not to exceed $50,000,000 in the aggregate, provided that such Liens
are non-recourse to the Company and its other Subsidiaries;

(i) Liens pursuant to any Loan Document; and

(j) Liens in addition to those permitted by the foregoing clauses (a) through
(i) created after the Closing Date, provided at the time of the creation of any
such Lien and after giving effect thereto and to the application of the proceeds
of any Indebtedness secured thereby, the aggregate amount of all Indebtedness
secured by such Liens does not exceed 12.5% of Consolidated Tangible Net Worth;

provided that, notwithstanding anything to the contrary in this Section, none of
the foregoing provisions of this Section 7.01 shall permit any Lien to exist on
assets that constitute or would constitute Collateral if a Level One Collateral
Event or a Level Two Collateral Event were to take place.

7.02 Investments. The Company shall not, and shall not permit any Material
Subsidiary to, make any Investments, except:

(a) Investments held by the Company or any Subsidiary in the form of cash or
Cash Equivalents;

(b) loans and advances to employees of the Company and Subsidiaries in the
ordinary course of business;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and Investments
consisting of prepayments to suppliers in the ordinary course of business and
consistent with past practice;

(d) Guarantees permitted by Section 7.03;

(e) Investments existing as of the Closing Date and listed on Schedule 7.02;

 

86



--------------------------------------------------------------------------------

(f) Permitted Acquisitions;

(g) so long as no Default shall have occurred and be continuing or would result
therefrom, Investments (other than a hostile acquisition) of the Company or any
of its Subsidiaries in an aggregate amount that, when combined with all other
Investments previously made pursuant to this clause (g) does not exceed 10% of
Consolidated Tangible Assets;

(h) deposits made in the ordinary course of business to secure the performance
of leases or other obligations;

(i) Swap Contracts permitted pursuant to Section 7.03;

(j) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
(or other transfer of title in lieu of foreclosure) with respect to any secured
Investment;

(k) Investments arising out of the receipt by the Company or any Subsidiary of
non-cash consideration for the Disposition of assets permitted under
Section 7.05;

(l) Investments represented by Guarantees by the Company or any of its
Subsidiaries of operating leases or of other obligations that do not constitute
Indebtedness, in each case, entered into in the ordinary course of business;

(m) extensions of trade credit in the ordinary course of business and consistent
with customary credit practices and policies; and

(n) Investments in the ordinary course of business consisting of endorsements
for collection or deposit.

7.03 Indebtedness. The Company shall not, and shall not permit any Subsidiary
to, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any Refinancing Indebtedness in respect thereof;

(c) Guarantees of the Company or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder;

(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

 

87



--------------------------------------------------------------------------------

(e) unsecured intercompany Indebtedness owed by the Company or any Subsidiary to
(i) the Company, (ii) any other Loan Party or (iii) any Subsidiary that is not a
Loan Party; provided if Indebtedness arising under clause (iii) is owing by a
Loan Party, it is subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent;

(f) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(f) and Refinancing Indebtedness in respect of such
Indebtedness; provided that (i) at the time of incurrence thereof, no Default
has occurred and is continuing or would result from the incurrence of such
Indebtedness immediately following the incurrence of such Indebtedness; and
(ii) immediately before and immediately after giving pro forma effect to the
incurrence of such Indebtedness the Company and its Subsidiaries shall be in
compliance with each of the financial covenants contained in Sections 7.11, 7.12
and 7.13;

(g) other Indebtedness; provided that (i) at the time of incurrence thereof, no
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness immediately following the incurrence of such Indebtedness;
(ii) immediately before and immediately after giving pro forma effect to the
incurrence of such Indebtedness the Company and its Subsidiaries shall be in
compliance with each of the financial covenants contained in Sections 7.10, 7.11
and 7.12; (iii) such Indebtedness shall not be scheduled to mature prior to the
Maturity Date and shall not have a weighted average life to maturity (as
reasonably determined by the Administrative Agent in accordance with customary
financial practice) that is shorter than the remaining term of the Commitments;
and (iv) if such Indebtedness is secured, the aggregate amount of such secured
Indebtedness does not exceed the amount permitted pursuant to Section 7.01(j);

(h) Indebtedness under or in respect of Cash Management Agreements;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(j) Indebtedness under letters of credit, performance bonds, surety bonds,
release, appeal and similar bonds, statutory obligations or with respect to
workers’ compensation claims, in each case incurred in the ordinary course of
business, and reimbursement obligations in respect of any of the foregoing
(including in respect of letters of credit issued in support of any of the
foregoing);

(k) Indebtedness in respect of Permitted Receivables Financings of the Company
and/or its Domestic Subsidiaries so long as the aggregate outstanding amount of
all Permitted Receivables Financing including Receivables and Related Assets in
the United States shall not exceed $200,000,000 at any time;

(l) Indebtedness in respect of Permitted Receivables Financings of Foreign
Subsidiaries and unsecured Indebtedness of Foreign Subsidiaries so long as the
aggregate outstanding amount of all Permitted Receivables Financing including
Receivables and Related Assets outside of the United States and the aggregate
principal amount of all unsecured Indebtedness of Foreign Subsidiaries shall not
exceed $250,000,000 at any time.

7.04 Fundamental Changes. The Company shall not, nor shall it permit any
Material Subsidiary to, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

88



--------------------------------------------------------------------------------

(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that each of the following must be satisfied:

(i) when the Foreign Borrower is merging with another Subsidiary the continuing
or surviving Person shall be the Foreign Borrower; or

(ii) when any Guarantor is merging with another Subsidiary, (1) the continuing
or surviving person shall be such Guarantor or become a Guarantor substantially
simultaneously with such merger and assume all of the obligations of the
non-surviving or non-continuing Guarantor pursuant to documentation (including,
if reasonably requested by the Administrative Agent, legal opinions) in form and
substance reasonably satisfactory to the Administrative Agent and (2) if either
party is a Domestic Guarantor, the continuing or surviving Person shall be or
become a Domestic Guarantor; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to Subsidiary; provided
that if the transferor in such a transaction is a Guarantor, then the transferee
must either be the Company or a Guarantor.

7.05 Dispositions. The Company shall not, and shall not permit any Material
Subsidiary to make any Disposition, except:

(a) Dispositions of obsolete or worn out property in the ordinary course of
business;

(b) Dispositions of inventory and Cash and Cash Equivalents in the ordinary
course of business;

(c) Dispositions of property by any Subsidiary to the Company or to another
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be the Company or a Guarantor;

(d) Dispositions in which the Net Proceeds thereof are used within 365 days of
such Disposition to purchase assets useful in the business of the Company and
its Material Subsidiaries;

(e) Dispositions of Receivables and Related Assets pursuant to a Permitted
Receivables Financing in accordance with the terms thereof; and

(f) Dispositions other than those otherwise specifically permitted pursuant to
clauses (a) through (e) above, provided that the aggregate book value of assets
Disposed of during any fiscal year may not exceed 10% of Consolidated Tangible
Assets determined as of the last day of the immediately preceding fiscal year.

Provided, however, notwithstanding anything above to the contrary, in no event
shall any Disposition be less than for full, fair and reasonable consideration.

7.06 Change in Nature of Business. The Company shall not, and shall not permit
any Subsidiary to, engage in any material line of business substantially
different from those lines of business conducted by the Company and its
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

 

89



--------------------------------------------------------------------------------

7.07 Transactions with Affiliates. The Company shall not, and shall not permit
any Material Subsidiary to, enter into or be a party to any transaction or
arrangement with any Affiliate (including the purchase from, sale to or exchange
of property with, or the rendering of any service by or for, any Affiliate),
except in the ordinary course of, and pursuant to the reasonable requirements of
the Company’s or such Material Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company or such Material Subsidiary
than would obtain in a comparable arm’s length transaction with a Person other
than an Affiliate; but the Company may make charitable contributions to any
not-for-profit entity under Section 510(c)(3) of the Code, in an amount up to 5%
of the Company’s pre-tax profit in any fiscal year.

7.08 Burdensome Agreements. The Company shall not, nor shall it permit any
Material Subsidiary to, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Material Subsidiary to declare or pay Dividends to the Company or to otherwise
transfer property to the Company, or (ii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (ii) shall not prohibit any negative pledge
or restriction on transfer incurred or provided in favor of any holder of
Indebtedness solely to the extent any such negative pledge or restriction on
transfer relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

7.09 Use of Proceeds. The Company shall not, nor shall it permit any Subsidiary
to, use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.10 Interest Coverage Ratio. The Company shall not permit the Interest Coverage
Ratio to be less than (a) 2.50 to 1.00 at any time through and including
November 29, 2012 and (b) 3.00 to 1.00 at any time thereafter.

7.11 Debt to Capitalization Ratio. The Company shall not permit the Debt to
Capitalization Ratio to be greater than 0.60 to 1.00 at any time.

7.12 Liquidity. On May 15, 2013 and thereafter, the Company shall maintain at
all times that the 2013 Notes are outstanding, Liquidity of at least
$150,000,000 in excess of the outstanding principal amount of the 2013 Notes.

7.13 ERISA. The Company shall not, and shall not suffer or permit any of its
ERISA Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
would reasonably be expected to result in a Material Adverse Effect, (b) engage
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA or
(c) withdraw from any Multiemployer Plan or permit any Plan maintained by it to
be terminated if such withdrawal or termination could result in withdrawal
liability (as described in Part 1 of Subtitle E of Title IV of ERISA) or the
imposition of a Lien on any property of the Company or any Subsidiary pursuant
to Section 4068 of ERISA.

7.14 Accounting Changes. The Company shall not, and shall not suffer or permit
any Material Subsidiary to, make any significant change in accounting treatment
or reporting practices, except as required or permitted by GAAP or any
Governmental Authority, as applicable, or change the fiscal year of the Company
or of any Material Subsidiary.

 

90



--------------------------------------------------------------------------------

7.15 Speculative Hedges. The Company will not, and will not permit any Material
Subsidiary to, enter into any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest, currency exchange rate or commodity price hedging agreement except
those entered into with the intention to hedge or mitigate risks to which the
Company or such Material Subsidiary is exposed in the conduct of its business or
the management of its liabilities.

7.16 Restricted Payments. The Company shall not, nor shall it permit any
Material Subsidiary to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that, so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:

(a) each Subsidiary may make dividends or distributions to the Company, the
Guarantors, another Subsidiary and any other Person that owns an Equity Interest
in such Subsidiary, ratably according to their respective holdings of the type
of Equity Interest in respect of which such Restricted Payment is being made;

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Equity Interests (other than Redeemable
Stock) of such Person;

(c) the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its Equity Interests (other than Redeemable
Stock); and

(d) the Company and its Subsidiaries may pay dividends, make other distributions
and/or purchase, redeem or otherwise acquire Equity Interests issued by it so
long as such dividends, distributions, purchases, redemptions, redemptions or
acquisitions in the aggregate since the Closing Date do not exceed the Available
Basket Amount at such time.

7.17 Organizational Documents. The Company shall not, and shall not permit any
Material Subsidiary to, amend, modify or change any Organization Document of any
Loan Party in any manner that materially and adversely affects the rights and
interests of the Secured Parties under the Loan Documents or the rights and
interests of the Secured Parties with respect to the Collateral.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Company, the Foreign Borrower or any other Loan Party, as
applicable, fails to pay (i) when and as required to be paid herein, any amount
of principal of any Loan or any L/C Obligation, or (ii) the earlier of (A) five
calendar days or (B) two Business Days after notice, that the same becomes due,
any interest on any Loan or on any L/C Obligation, or any facility fee or any
other fees or amounts due hereunder or under any other Loan Document; or

(b) Specific Covenants. The Company or any of its Subsidiaries, or the Foreign
Borrower, as applicable, fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03, 6.05, 6.10, 6.11, 6.14, 6.15, 6.17
or Article VII; or

 

91



--------------------------------------------------------------------------------

(c) Other Defaults. The Company or any of its Subsidiaries, or the Foreign
Borrower, as applicable, fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the earlier of (i) the date upon which a Responsible Officer knew
or reasonably should have known of such failure or (ii) the date upon which
written notice thereof is given to the Company by the Administrative Agent or
any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
Subsidiary, or the Foreign Borrower, as applicable, herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

(e) Cross-Default. The Company or any Material Subsidiary (i) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$10,000,000 and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure,
or (ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event or condition
occurs, the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or

(f) Insolvency Proceedings, Etc. The Company or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or any Material Subsidiary shall become subject to any conservation,
rehabilitation or liquidation order, directive or mandate issued by an
Governmental Authority; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, subject to applicable grace periods, if
any, whether at stated maturity or otherwise, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h) Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company or any Subsidiary involving in the aggregate a liability (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage) as to any single or related series of transactions,
incidents or conditions, of $10,000,000 or more, and the same shall remain
unsatisfied, unvacated and unstayed pending appeal for a period of 30 days after
the entry thereof; or

 

92



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $10,000,000; or (iii) the Company or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$10,000,000; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control with respect to the
Borrower.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of an
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or Applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to either Borrower under the Bankruptcy Code of
the United States (or any analogous Laws of any other applicable jurisdiction),
the obligation of each Lender to make Loans and any obligation of an L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Company to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

93



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to Sections 2.15 and 2.16
(other than Section 2.16(a)(v), be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges, Attorney Costs
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including fees, charges, Attorney Costs and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements and
(c) Cash Collateralize that portion of L/C Obligations composed of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Company pursuant to Sections 2.03 and 2.15, ratably among
the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are

 

94



--------------------------------------------------------------------------------

delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Company nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions (other than in respect of the consent right of the Company set forth
in Section 9.06). It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Instruments, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

95



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

96



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

97



--------------------------------------------------------------------------------

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer or Swing Line Lender hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender, as applicable,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Managers, Arrangers, Co-Syndication Agents or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on either Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

98



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
each L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations as to which no claim has been asserted and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements either (x) as to which arrangements satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made or (y) notice
has not been received by the Administrative Agent from the applicable Cash
Management Bank or Hedge Bank, as the case may be, that amounts are due and
payable under such Secured Cash Management Agreement or Secured Hedge Agreement,
as the case may be) and the expiration or termination of all Letters of Credit
(other than and any Letter of Credit the Outstanding Amount of which has been
Cash Collateralized or back-stopped by a letter of credit or other credit
support in form and substance reasonably satisfactory to the Administrative
Agent and the applicable L/C Issuer), (ii) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, (iii) in
connection with the release of the Collateral provided in Section 11.21(a) or
(iv) if approved, authorized or ratified in writing in accordance with
Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(f).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Company’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

99



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Security Instrument shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE X.

COLLECTION ALLOCATION MECHANISM

10.01 Implementation of CAM.

(a) On the CAM Exchange Date, to the extent not otherwise prohibited by Law or
otherwise, (i) each Lender shall immediately be deemed to have acquired
participations in the Swing Line Loans in an amount equal to such Lender’s
Applicable Percentage of each Swing Line Loan outstanding on such date, and
shall promptly make payment therefor to the Swing Line Lender in accordance with
Section 2.04(c) (each of which such participations shall, upon funding thereof,
be deemed to result in such funding Lender directly holding the share of the
Swing Line Loans so participated), (ii) each Lender shall promptly make payment
of any L/C Advance owing by it to any L/C Issuer (together with an interest
thereon), (iii) all Loans and any Unreimbursed Amounts outstanding in any
currency other than Dollars (collectively, “Obligations to be Converted”) shall
be converted into Dollars (calculated on the basis of the relevant Spot Rates as
of the Business Day immediately preceding the CAM Exchange Date) (“Converted
Loans”), and (iv) each CAM Exchange Party that is a party hereto severally,
unconditionally and irrevocably agrees that it shall purchase or sell in Dollars
a participating interest in the Designated Obligations in an amount equal to its
CAM Percentage of the outstanding principal amount of the Designated
Obligations, such that in lieu of the interest of each CAM Exchange Party in the
Applicable Facility in which it shall participate prior to the CAM Exchange
Date, each such CAM Exchange Party shall hold an interest in every one of the
Applicable Facilities whether or not such CAM Exchange Party shall have
previously participated therein, equal to such CAM Exchange Party’s CAM
Percentage thereof on the CAM Exchange Date. All Converted Loans made to the
Company shall bear interest at the rate which would otherwise be applicable to
Base Rate Loans and all Converted Loans made to the Foreign Borrower shall bear
interest at the Overnight Rate applicable to Dollars. Each CAM Exchange Party
that is a party hereto and each Borrower hereby consents and agrees to the CAM
Exchange, and each such CAM Exchange Party agrees that the CAM Exchange shall be
binding upon its successors and assigns and any person that acquires a
participation in its interests hereunder. Each Borrower agrees from time to time
to execute and deliver to the Administrative Agent all instruments and documents
as the Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the CAM Exchange Parties after giving effect to the CAM
Exchange.

 

100



--------------------------------------------------------------------------------

(b) If, for any reason, the Obligations to be Converted may not be converted
into Dollars in the manner contemplated by subsection (a) of this Section 10.01,
the Administrative Agent shall determine the Dollar Equivalent of the
Obligations to be Converted (calculated on the basis of the Spot Rate as of the
Business Day immediately preceding the date on which such conversion would
otherwise occur pursuant to subsection (a) of this Section 10.01). Such
determination shall be utilized to determine the CAM Percentage of each CAM
Exchange Party and the participations to be exchanged.

(c) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations, and each distribution made by the
Administrative Agent pursuant to any Security Instrument in respect of the
Designated Obligations, shall be distributed to the CAM Exchange Parties pro
rata in accordance with their respective CAM Percentages. Any direct payment
received by a CAM Exchange Party upon or after the CAM Exchange Date, including
by way of setoff, in respect of a Designated Obligation shall be paid over to
the Administrative Agent for distribution to the CAM Exchange Parties in
accordance herewith.

10.02 Letters of Credit. In the event that, on or after the CAM Exchange Date,
the aggregate amount of the Designated Obligations shall change as a result of a
drawing under a Letter of Credit that is not reimbursed by the Company, then
(i) each Lender shall, in accordance with Section 2.03(c), promptly make its L/C
Advance in respect of such Unreimbursed Amount (without giving effect to the CAM
Exchange), (ii) the Administrative Agent shall redetermine the CAM Percentages
after giving effect to such drawing and the making of such L/C Advances and each
of the CAM Exchange Parties shall automatically and without further act be
deemed to have exchanged interests in the Designated Obligations such that each
CAM Exchange Party shall own an interest equal to such CAM Exchange Party’s CAM
Percentage in the Designated Obligations (and the interests in the Designated
Obligations to be received in such deemed exchange shall, automatically and with
no further action required, be converted into Dollars in accordance with the
first sentence of Section 10.01), and (iii) in the event distributions shall
have been made in accordance with clause (c) of Section 10.01, the CAM Exchange
Parties shall make such payments to one another as shall be necessary in order
that the amounts received by them shall be equal to the amounts they would have
received had each such drawing and L/C Advance been outstanding on the CAM
Exchange Date. Each such redetermination shall be binding on each of the Lenders
and their successors and assigns and shall be conclusive, absent manifest error.

10.03 No Additional Obligations of Loan Parties. The provisions of this
Article X are solely an agreement among the Lenders, the L/C Issuers and the
Administrative Agent for the purpose of allocating risk and no Loan Party shall
have any additional obligations to any of the Lenders, the L/C Issuers, the
Administrative Agent or any other Person solely as a result of the operation of
this Article X (except for the obligations of the Borrowers under the last
sentence of Section 10.01(a)).

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

101



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(h) release or subordinate all or substantially all of the value of the
Collateral (other than as authorized by Sections 9.10 or 11.21);

(i) release (i) either Borrower from its respective Obligations hereunder or
under the Loan Documents, (ii) the Company from its Obligations as a Guarantor
of the Obligations hereunder or under the Loan Documents, or (iii) other
Guarantors comprising all or substantially all of the credit support, in each
case (other than as authorized by Section 9.10) without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders may be effective with the consent of all Lenders other than
Defaulting Lenders), except that (x) the Commitment of any Defaulting Lender may
not be increased or extended or the principal owed to such Defaulting Lender
reduced or the final maturity thereof extended without the consent of such
Defaulting Lender, and (y) any waiver, amendment or other modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

102



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company or any other Loan Party, the Administrative Agent, a L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

103



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any other Loan Party, any
Lender or L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s, any other Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet; provided,
however, that in no event shall any Agent Party have any liability to the
Company, any other Loan Party, any Lender, or L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, any
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Credit Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, each
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

104



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall, jointly and severally, pay (i) all
reasonable out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent or any Lender or L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender or L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers.

(i) Whether or not the transactions contemplated hereby are consummated, the
Borrowers shall, jointly and severally, indemnify and hold harmless the
Administrative Agent (and any sub-agent thereof), each L/C Issuer, each Lender
and each related party of any of the foregoing persons (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including attorney costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(i) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement (other than

 

105



--------------------------------------------------------------------------------

administration costs, fees or expenses incurred in the ordinary administration
of this Agreement and the other Loan Documents related to the information
postings, Committed Loan Notices, payment notices, billing, collection of Lender
payments and the distribution of payments made by the Borrowers to the
Administrative Agent for the benefit of the Lenders that have been paid and are
contemplated by the Fee Letter), letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment, Committed Loan, Swing
Line Loan or Letter of Credit or the use of the proceeds therefrom (including
any refusal by an L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened (in writing) claim, investigation,
litigation or proceeding) and regardless of whether any Indemnitee is a party
thereof (all the foregoing collectively, the “Indemnified Liabilities”), IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available (i) to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) for any loss asserted against it
by another Indemnitee, provided that such asserted loss was not a result of the
Company’s or its Subsidiaries’ own conduct. No Indemnitee shall be liable for
any damages arising from the use by others of any Information or other materials
obtained through IntraLinks or other similar Information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). THE FOREGOING INDEMNITY
SHALL APPLY TO THE NEGLIGENCE OF THE INDEMNITEE (BUT NOT THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNITEE). Without limiting the provisions of
Section 3.01(c), this Section 11.04(b)(i) shall not apply to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim. All amounts due under this Section 11.04 shall be payable within ten
Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

(ii) EACH INDEMNITEE AGREES WITH RESPECT TO ANY ACTION AGAINST IT IN RESPECT OF
WHICH INDEMNITY MAY BE SOUGHT UNDER THIS SECTION 11.04, THAT SUCH INDEMNITEE
WILL GIVE WRITTEN NOTICE OF THE COMMENCEMENT OF SUCH ACTION TO THE COMPANY
WITHIN A REASONABLE TIME AFTER SUCH INDEMNITEE IS MADE A PARTY TO SUCH ACTION.
UPON RECEIPT OF ANY SUCH NOTICE BY THE COMPANY, THE COMPANY, UNLESS SUCH
INDEMNITEE SHALL BE ADVISED BY ITS COUNSEL THAT THERE ARE OR MAY BE LEGAL
DEFENSES AVAILABLE TO SUCH INDEMNITEE THAT ARE DIFFERENT FROM, IN ADDITION TO,
OR IN CONFLICT WITH, THE DEFENSES AVAILABLE TO THE COMPANY OR ANY OTHER LOAN
PARTY, MAY PARTICIPATE WITH THE INDEMNITEE IN THE DEFENSE OF SUCH INDEMNIFIED
MATTER; PROVIDED, HOWEVER, NOTHING PROVIDED HEREIN SHALL (i) ENTITLE THE COMPANY
OR ANY OTHER LOAN PARTY TO ASSUME THE DEFENSE OF SUCH INDEMNIFIED MATTER OR
(ii) REQUIRE THE CONSENT OF THE COMPANY OR ANY OTHER LOAN PARTY FOR ANY
SETTLEMENT OR ACTION IN RESPECT OF SUCH INDEMNIFIED MATTER, ALTHOUGH EACH
INDEMNITEE AGREES TO CONFER AND CONSULT WITH THE COMPANY OR ANY OTHER LOAN PARTY
BEFORE MAKING ANY SETTLEMENT OF SUCH INDEMNIFIED MATTER.

 

106



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Expense at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severably among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, and
acknowledge that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force

 

107



--------------------------------------------------------------------------------

and effect as if such payment had not been made or such setoff had not occurred,
and (b) each Lender and each L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

108



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of each L/C Issuer and the Swing Line Lender shall be required
for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

109



--------------------------------------------------------------------------------

(vii) No Assignment Resulting in Additional Indemnified Taxes or Other Taxes. No
assignment shall be made to any Person (other than an assignment at the request
of the Company pursuant to Section 11.13) that would result in the imposition of
Indemnified Taxes or Other Taxes in excess of the Indemnified Taxes or Other
Taxes that would be imposed in the absence of such assignment unless the Company
consents to such assignment or the proposed assignee agrees with the Company to
treat such excess Indemnified Taxes and Other Taxes as Excluded Taxes; provided
that this clause (vii) shall not apply after the occurrence and during the
continuation of an Event of Default.

(viii) Alternative Currencies. Unless at the time of any assignment an Event of
Default shall have occurred and be continuing, no such assignment shall be made
to any Person that cannot make Loans to the Borrowers in all Alternative
Currencies then available to the Borrowers hereunder unless the Company consents
to such assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, (and such agency being solely for tax purposes) shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under

 

110



--------------------------------------------------------------------------------

this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(d) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

 

111



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Company, resign as Swing Line Lender. In the event of any such resignation as an
L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as an L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit issued by Bank
of America, if any, and outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are made by reference to either Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or any of its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company. For purposes of this Section,
“Information” means all information received from the Company or any Subsidiary
relating to the

 

112



--------------------------------------------------------------------------------

Company or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
L/C Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, provided that, in the case of information received from the Company
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
Applicable Law, including United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of either Borrower or any other Loan Party against any and all of the
obligations of such Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, such L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff hereunder, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company or the other applicable
Loan Party. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

113



--------------------------------------------------------------------------------

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provision of
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent so limited.

11.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b) (other than in the case of the
replacement of a Defaulting Lender or a Non-Consenting Lender);

 

114



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company, or the Foreign Borrower (in case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

In connection with the replacement of a Lender as provided herein, if the Lender
to be replaced shall fail to deliver to the Administrative Agent a duly executed
Assignment and Assumption with respect to such replacement within ten
(10) Business Days of the date on which the replacement Lender executes and
delivers the Assignment and Assumption to the replaced Lender, then such
replaced Lender shall be deemed to have executed and delivered such Assignment
and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREOVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN

 

115



--------------------------------------------------------------------------------

DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST EITHER BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Arrangers are arm’s-length commercial transactions between such
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, (B) such Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) such Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, each Lender and each Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for such Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor any Lender or Arranger has any obligation to such
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Lender and each Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither

 

116



--------------------------------------------------------------------------------

the Administrative Agent nor any Lender or Arranger has any obligation to
disclose any of such interests to such Borrower or its Affiliates. To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, each Lender and each
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from a Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
Applicable Law).

11.20 Exceptions to Covenants. Neither the Company nor any Subsidiary shall be
deemed to be permitted to take any action or fail to take any action which is
permitted as an exception to any of the covenants contained herein or which is
within the permissible limits of any of the covenants contained herein if such
action or omission would result in the breach of any other covenant contained
herein.

 

117



--------------------------------------------------------------------------------

11.21 Release and Reinstatement of Collateral.

(a) Notwithstanding anything to the contrary contained in this Agreement, any
Loan Document or any other document executed in connection herewith, if at any
time (including after a Collateral Reinstatement Event shall have previously
occurred) (i) a Level One Collateral Release Event shall have occurred, then all
Level One Collateral (other than Cash Collateral) and the Level One Security
Instruments (other than Security Instruments entered into in connection with
Cash Collateral) shall be released automatically and terminated without any
further action or (ii) a Level Two Collateral Release Event shall have occurred,
then all Level Two Collateral (other than Cash Collateral) and the Level Two
Security Instruments (other than Security Instruments entered into in connection
with Cash Collateral) shall be released and automatically terminated without any
further action. In connection with the foregoing, the Administrative Agent
shall, at the Company’s sole expense and at the Company’s request, promptly
execute and file in the appropriate location and deliver to the Company such
termination and full or partial release statements or confirmation thereof, as
applicable, and do such other things as are reasonably necessary to release the
Liens to be released pursuant hereto promptly upon the effectiveness of any such
release.

(b) Notwithstanding clause (a) above, if (i) a Level One Collateral
Reinstatement Event shall have occurred, all Level One Collateral and Level One
Security Instruments shall, at the Company’s sole cost and expense, be
reinstated and all actions reasonably necessary, or reasonably requested by the
Administrative Agent, to provide to the Administrative Agent for the benefit of
the Secured Parties valid, perfected, first priority security interests (subject
to Liens permitted under Section 7.01) in the Level One Collateral (including
without limitation the delivery of documentation and taking of actions of the
type described in Sections 6.14 and 6.15) shall be taken within 30 days of such
event, which 30 day period may be extended by the Administrative Agent in its
sole discretion, and (ii) a Level Two Collateral Reinstatement Event shall have
occurred, all Level Two Collateral and all Level Two Security Instruments shall,
at the Company’s sole cost and expense, be reinstated and all actions reasonably
necessary, or reasonably requested by the Administrative Agent, to provide to
the Administrative Agent for the benefit of the Secured Parties valid,
perfected, first priority security interest (subject to Liens permitted under
Section 7.01) in the Level Two Collateral (including without limitation the
delivery of documentation and the taking of actions of the type described in
Sections 6.14 and 6.15) shall be taken within 30 days of such event, which
30-day period may be extended by the Administrative Agent in its sole
discretion.

11.22 Limitation on Obligations of Foreign Obligors. Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, no Foreign Obligor
shall Guarantee or provide Collateral, or be deemed to have Guaranteed or
provided Collateral, supporting or securing any Obligations other than Foreign
Obligations.

11.23 Release of Guaranties and Collateral. Notwithstanding anything to the
contrary contained in this Agreement, and without limitation of Section 11.21,
each Secured Party that is a party hereto hereby agrees that:

(a) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations as to which
no claim has been asserted and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements either (x) as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made or (y) notice has not been received by the Administrative
Agent from the applicable Cash Management Bank or Hedge Bank, as the case may
be, that amounts are due and payable under such Secured Cash Management
Agreement or Secured Hedge Agreement, as the case may be) and the expiration or
termination of all Letters of Credit (other than any Letter of Credit the
Outstanding Amount

 

118



--------------------------------------------------------------------------------

of which has been Cash Collateralized or back-stopped by a letter of credit or
other credit support in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer), (i) any Lien on any
Collateral (including Cash Collateral, except to the extent intended to remain
in place with respect to Letters of Credit by agreement between the Company and
the applicable L/C Issuer) shall be released and (ii) each Guarantor shall be
released from its obligations under the applicable Guaranty;

(b) any Lien on any asset constituting Collateral shall be released in the event
that such asset is Disposed of as part of or in connection with any Disposition
permitted hereunder or under any other Loan Document; and

(c) any Guarantor shall be released from its obligations under the applicable
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
or designation permitted hereunder, and any Lien on any asset of, or Equity
Interests issued by, such Guarantor constituting Collateral shall be released as
well.

In connection with the foregoing, and subject to Section 9.10 (including the
right of the Administrative Agent to obtain confirmation thereof from the
Required Lenders), the Administrative Agent shall, at the Company’s sole expense
and at the Company’s request, (x) promptly execute and file in the appropriate
location and deliver to the Company such termination and full or partial release
statements or confirmations thereof, as applicable, and (y) do such other things
as are reasonably necessary to release the Liens and Guarantees to be released
pursuant hereto promptly upon the effectiveness of any such release.

11.24 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES

[Signature Pages Follow]

 

119



--------------------------------------------------------------------------------

COMMERCIAL METALS COMPANY,

as Borrower

By:  

/s/ Louis A. Federle

  Name:     Louis A. Federle   Title:       Treasurer

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CMCLUX S.Á R.L.,

as Borrower

By:  

/s/ Mary Lindsey

  Name:     Mary Lindsey   Title:       Class B Manager

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ DeWayne D. Rosse

  Name:     DeWayne D. Rosse   Title:       Agency Management Officer

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as as Lender, L/C Issuer and Swingline Lender

By:  

/s/ David McCauley

  Name:     David McCauley   Title:       Director

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

/s/ John Peloubet

  Name:     John Peloubet   Title:        Vice President/Relationship Manager

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc By:  

/s/ Brian D. Williams

  Name:     Brian D. Williams   Title:       Authorised Signatory

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Mark Walton

  Name:     Mark Walton   Title:       Authorized Signatory

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Susan J. Dimmick

  Name:     Susan J. Dimmick   Title:       Senior Vice President

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ John R. Bozahs, Jr.

  Name:     John R. Bozahs, Jr.   Title:       Senior Vice President

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Justin Perdue

  Name:     Justin Perdue   Title:       Director

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Yousuf Omar

  Name:     Yousuf Omar  

Title:       Citibank, N.A.

                Commercial Banking Head

                North Texas

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Philippe Sandmeier

  Name:     Philippe Sandmeier   Title:       Managing Director By:  

/s/ Ross Levitsky

  Name:     Ross Levitsky   Title:       Managing Director

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK By:  

/s/ James Hughes

  Name:     James Hughes   Title:       Director By:  

/s/ Andrew Y. NG

  Name:     Andrew Y. NG   Title:       Director

 

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

/s/ William M. Feathers

  Name:     William M. Feathers   Title:       Vice President

 

Signature Page to Third Amended and Restated Credit Agreement